Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$100,000,000

 

364-DAY COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT

 

dated as of October 4, 2010,

 

among

 

JANUS CAPITAL GROUP INC.,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

25

SECTION 1.03

Accounting Terms

26

 

 

 

ARTICLE II THE CREDITS

26

 

 

 

SECTION 2.01

Commitments

26

SECTION 2.02

Loans

26

SECTION 2.03

Competitive Bid Procedure

27

SECTION 2.04

Standby Borrowing Procedure

30

SECTION 2.05

Swingline Loans

30

SECTION 2.06

Standby Interest Elections

32

SECTION 2.07

Fees

33

SECTION 2.08

Repayment of Loans; Evidence of Debt

33

SECTION 2.09

Interest on Loans

34

SECTION 2.10

Default Interest

35

SECTION 2.11

Alternate Rate of Interest

35

SECTION 2.12

Termination and Reduction of Commitments

35

SECTION 2.13

Extension of Maturity Date

36

SECTION 2.14

Prepayment

37

SECTION 2.15

Reserve Requirements; Change in Circumstances

37

SECTION 2.16

Change in Legality

39

SECTION 2.17

Indemnity

39

SECTION 2.18

Pro Rata Treatment

40

SECTION 2.19

Sharing of Setoffs

40

SECTION 2.20

Payments

41

SECTION 2.21

Taxes

41

SECTION 2.22

Termination or Assignment of Commitments under Certain Circumstances

44

SECTION 2.23

Lending Offices and Lender Certificates; Survival of Indemnity

45

SECTION 2.24

Defaulting Lenders

45

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

47

 

 

 

SECTION 3.01

Corporate Existence and Standing

47

SECTION 3.02

Authorization and Validity

47

SECTION 3.03

No Conflict; Governmental Consent

47

SECTION 3.04

Compliance with Laws; Environmental and Safety Matters

47

SECTION 3.05

Financial Statements

48

SECTION 3.06

No Material Adverse Change

48

 

i

--------------------------------------------------------------------------------


 

SECTION 3.07

Subsidiaries

48

SECTION 3.08

Litigation

49

SECTION 3.09

Material Agreements

49

SECTION 3.10

[RESERVED]

49

SECTION 3.11

Investment Company Act

49

SECTION 3.12

Use of Proceeds

49

SECTION 3.13

Taxes

49

SECTION 3.14

Accuracy of Information

49

SECTION 3.15

No Undisclosed Dividend Restrictions

50

SECTION 3.16

No Default

50

 

 

ARTICLE IV CONDITIONS

50

 

 

 

SECTION 4.01

Conditions Precedent to Effectiveness

50

SECTION 4.02

All Borrowings

52

 

 

ARTICLE V AFFIRMATIVE COVENANTS

52

 

 

 

SECTION 5.01

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

52

SECTION 5.02

Insurance

53

SECTION 5.03

Compliance with Laws and Payment of Material Obligations and Taxes

53

SECTION 5.04

Financial Statements, Reports, etc.

54

SECTION 5.05

Notices of Material Events

56

SECTION 5.06

Books and Records; Access to Properties and Inspections

56

SECTION 5.07

Use of Proceeds

56

SECTION 5.08

Existing JCIL Share Charge

56

 

 

ARTICLE VI NEGATIVE COVENANTS

56

 

 

 

SECTION 6.01

Indebtedness of Subsidiaries

56

SECTION 6.02

Liens

57

SECTION 6.03

Sale and Lease-Back Transactions

60

SECTION 6.04

Mergers, Consolidations and Transfers of Assets

60

SECTION 6.05

Transactions with Affiliates

61

SECTION 6.06

Restrictive Agreements

62

SECTION 6.07

Certain Financial Covenants

62

SECTION 6.08

Margin Stock

62

SECTION 6.09

Investments, Loans, Advances and Guarantees

63

SECTION 6.10

Restricted Payments; Certain Payments of Indebtedness

65

SECTION 6.11

Limitations on Conduct of Business

67

SECTION 6.12

Concerning Janus Capital International Limited

67

 

 

 

ARTICLE VII EVENTS OF DEFAULT

68

 

 

ARTICLE VIII THE AGENT

70

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX MISCELLANEOUS

73

 

 

 

SECTION 9.01

Notices

73

SECTION 9.02

Survival of Agreement

74

SECTION 9.03

Effectiveness

74

SECTION 9.04

Successors and Assigns

74

SECTION 9.05

Expenses; Indemnity

76

SECTION 9.06

Right of Setoff

78

SECTION 9.07

Applicable Law

78

SECTION 9.08

Waivers; Amendment

78

SECTION 9.09

Interest Rate Limitation

79

SECTION 9.10

Entire Agreement

79

SECTION 9.11

WAIVER OF JURY TRIAL

79

SECTION 9.12

Severability

80

SECTION 9.13

Counterparts

80

SECTION 9.14

Headings

80

SECTION 9.15

Jurisdiction; Consent to Service of Process

80

SECTION 9.16

Confidentiality; Material Non-Public Information

81

SECTION 9.17

Electronic Communications

82

SECTION 9.18

Patriot Act

83

SECTION 9.19

No Fiduciary Relationship

83

 

 

 

Schedule 2.01

Commitments

 

Schedule 3.07

Subsidiaries

 

Schedule 3.08

Litigation

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Liens

 

Schedule 6.09

Investments

 

 

 

 

Exhibit A-1

Form of Competitive Bid Request

 

Exhibit A-2

Form of Notice of Competitive Bid Request

 

Exhibit A-3

Form of Competitive Bid

 

Exhibit A-4

Form of Competitive Bid Accept/Reject Letter

 

Exhibit A-5

Form of Standby Borrowing Request

 

Exhibit B

Form of Assignment and Assumption

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of LLC Guarantee

 

Exhibit E

Form of Maturity Date Extension Request

 

 

iii

--------------------------------------------------------------------------------


 

364-DAY COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as of
October 4, 2010 (as it may be amended, supplemented or otherwise modified from
time to time, this “Agreement”), among JANUS CAPITAL GROUP INC., a Delaware
corporation (the “Borrower”); the LENDERS party hereto; and JPMORGAN CHASE BANK,
N.A., as the Administrative Agent.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01                                            Defined Terms.  As used
in this Agreement, the following terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Standby Loan or Swingline Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with
Article II.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.07(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affected Subsidiary” shall have the meaning assigned to such term in Section
6.04(c).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified and, in
any case, shall include, when used with respect to the Borrower or any
Subsidiary, any joint venture in which the Borrower or such Subsidiary holds
Equity Interests of any class representing 15% or more of the issued and
outstanding Equity Interests of such class.

 

[Signature Page to the 364-Day Competitive Advance and Revolving Credit Facility
Agreement]

 

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month commencing two Business
Days thereafter plus 1.00%.  If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that (i) it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the definition of such term, Alternate
Base Rate shall be determined without regard to clause (b) above until the
circumstances giving rise to such inability no longer exist, or (ii) reasonable
means do not exist for ascertaining the Adjusted LIBO Rate (determined as set
forth above), the Alternate Base Rate shall be determined without regard to
clause (c) above until such reasonable means again exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

 

“Applicable Rate” shall mean, for any day on or after the Closing Date, with
respect to any ABR Loan, any Eurodollar Standby Loan or the Commitment Fees
payable hereunder, the applicable rate per annum set forth below under the
caption “ABR Spread”, “Eurodollar Standby Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such day to the Index Debt:

 

Index Debt Ratings

 

ABR Spread

 

Eurodollar
Standby Spread

 

Commitment
Fee Rate

 

Category 1

 

 

 

 

 

 

 

BBB+/Baa1 or higher

 

1.250

%

2.250

%

0.300

%

 

 

 

 

 

 

 

 

Category 2

 

 

 

 

 

 

 

BBB/Baa2

 

1.500

%

2.500

%

0.375

%

 

 

 

 

 

 

 

 

Category 3

 

 

 

 

 

 

 

BBB-/Baa3

 

1.750

%

2.750

%

0.500

%

 

 

 

 

 

 

 

 

Category 4

 

 

 

 

 

 

 

BB+/Ba1

 

2.000

%

3.000

%

0.625

%

 

 

 

 

 

 

 

 

Category 5

 

 

 

 

 

 

 

Lower than BB+/Ba1 or unrated

 

2.250

%

3.250

%

0.750

%

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last

 

2

--------------------------------------------------------------------------------


 

sentence of this definition), then such rating agency shall be deemed to have
established a rating in Category 5; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings unless one of the two ratings is two or more Categories above the
other, in which case the Applicable Rate shall be determined by reference to the
Category one level above the Category corresponding to the lower rating; and
(iii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of the other rating agency (or, if the circumstances referred to in
this sentence shall affect both rating agencies, the ratings most recently in
effect prior to such changes or cessations).

 

“Arrangers” shall mean J.P. Morgan Securities LLC and Banc of America Securities
LLC.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 9.04, in the form of Exhibit B, or any other form
approved by the Administrative Agent and the Borrower.

 

“Attributable Debt” shall mean, at any date, in respect of any lease entered
into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if obligations under such lease are not Capitalized Lease
Obligations, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of the Borrower or such Subsidiary
prepared as of such date in accordance with GAAP if such obligations were
accounted for as Capitalized Lease Obligations.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with

 

3

--------------------------------------------------------------------------------


 

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“B Share Fees” shall mean (a) the contingent deferred sales charges payable to
the Borrower by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated April 27, 2010 and the Janus Selection prospectus dated June 9, 2010, in
each case as amended from time to time, or the prospectus for any other
substantially similar fund.

 

“B Share Purchaser” shall mean either a Finance Subsidiary or a financial
institution or trust that purchases B Share Fees in connection with a Permitted
B Share True Sale Transaction.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” shall mean (a) a Standby Borrowing, (b) a Competitive Borrowing or a
(c) Swingline Borrowing.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Group Partners” shall mean Capital Group Partners, Inc., a New York
corporation.

 

“Capitalized Lease Obligations” of any Person shall mean the obligations of such
Person under any lease that would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986.

 

A “Change in Control” shall be deemed to have occurred if, at any time, (a) less
than a majority of the members of the board of directors of the Borrower shall
be (i) individuals who are members of such board on the Closing Date or (ii)
individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least a

 

4

--------------------------------------------------------------------------------


 

majority of the members of the board then in office who are individuals
described in clause (i) above or this clause (ii) or (b) any Person or any two
or more Persons acting as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding, voting or disposing of Equity
Interests in the Borrower shall become, according to public announcement or
filing, the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Equity Interests
in the Borrower representing 35% or more (calculated in accordance with such
Rule 13d-3) of the combined voting power of the Borrower’s then outstanding
voting Equity Interests.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied or waived in accordance with the terms
herein, which date is October 4, 2010.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Standby Loans and to acquire participations in Swingline Loans
hereunder (and with respect to the Swingline Lender, to make the Swingline Loans
hereunder), expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.12 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. As of the Closing Date, the
aggregate amount of the Lenders’ Commitments is $100,000,000.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.07(a).

 

“Communications” shall have the meaning assigned to such term in Section
9.17(a).

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a written notification made by
the Borrower pursuant to Section 2.03(d), which shall be in the form of Exhibit
A-4.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender,
(a) in the case of a Eurodollar Competitive Loan, the Margin and (b) in the case
of a Fixed Rate Loan, the fixed rate of interest, in each case, offered by the
Lender making such Competitive Bid with respect to such Loan.

 

“Competitive Bid Request” shall mean a written request made by the Borrower
pursuant to Section 2.03(a), which shall be in the form of Exhibit A-1.

 

5

--------------------------------------------------------------------------------


 

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from a Lender or Lenders whose Competitive Bids
for such borrowing have been accepted by the Borrower pursuant to the bidding
procedure set forth in Section 2.03.

 

“Competitive Loan” shall mean a loan from a Lender to the Borrower pursuant to
the bidding procedure set forth in Section 2.03. Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

 

“Confidential Memorandum” shall mean the Confidential Information Memorandum of
the Borrower dated September 2010.

 

“Consenting Lender” shall have the meaning assigned to such term in Section
2.13.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted (or in the
case of (v) below, not included) in determining such Consolidated Net Income,
the sum for such period of (i) Consolidated Interest Expense, (ii) provision for
taxes for the Borrower and the Consolidated Subsidiaries, (iii) depreciation
expense or amortization expense (including amortization expense relating to
prepaid sales commissions, but net of the amount of sales commissions paid
during such period), (iv) impairment charges on the securities of Stanfield
Victoria Funding LLC (currently known as VFNC Trust) in an aggregate amount for
all periods not in excess of $33,000,000, (v) cash payments received by the
Borrower upon the termination of hedging programs for the Borrower’s or any
Consolidated Subsidiary’s mutual fund unit awards program and (vi) realized
losses from the sale of the securities of Stanfield Victoria Funding LLC
(currently known as VFNC Trust) in an aggregate amount for all periods not in
excess of $38,000,000, minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, gains from the reversal of
previously recognized impairment charges on the securities of Stanfield Victoria
Funding LLC (currently known as VFNC Trust) in an aggregate amount for all
periods not in excess of $109,000,000, all determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense of the Borrower and the Consolidated Subsidiaries on a consolidated
basis for such period, determined in accordance with GAAP, including (a) the
amortization of debt discounts to the extent included in interest expense in
accordance with GAAP, (b) the amortization of all fees (including fees with
respect to interest rate protection agreements or other interest rate hedging
arrangements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense in accordance with GAAP and (c) the portion
of any rents payable under capital leases allocable to interest expense in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any assets of the Borrower or any
Consolidated Subsidiary (other than in the ordinary course of

 

6

--------------------------------------------------------------------------------


 

business), (c) any costs, expenses or losses incurred during such period (which
for each annual period commencing on the Closing Date or any anniversary thereof
shall not exceed $200,000,000) consisting of or relating or attributable to (i)
the sale, transfer or other disposition, in whole or in part, of any Subsidiary
or other Affiliate of the Borrower, (ii) any exchange, repayment, prepayment,
purchase or redemption by the Borrower or any Consolidated Subsidiary of the
outstanding Indebtedness of the Borrower and (iii) any fines, penalties,
damages, or restitution or other settlement payments related to regulatory
investigations into trading practices in the mutual fund industry, (d) any
costs, expenses or losses incurred during such period consisting of or relating
or attributable to (i) non-cash write-downs of goodwill and intangible assets
and (ii) any non-cash amortization of long-term incentive compensation, but
giving effect to any net cash payments by the Borrower and the Consolidated
Subsidiaries relating to mutual fund unit awards, and (e)(i) non-cash
extraordinary losses, (ii) cash charges relating to severance expense, (iii)
unrealized gains or losses in net investments in seed financing for early stage
funds or portfolios or (iv) non-cash non-recurring restructuring charges, in
each case incurred during such period; provided that there shall be excluded the
income of (A) the Excluded Subsidiary and (B) any Consolidated Subsidiary that
is not wholly owned by the Borrower to the extent such income or such amounts
are attributable to the noncontrolling interest in such Consolidated Subsidiary.

 

“Consolidated Subsidiary” shall mean each Subsidiary the financial statements of
which are required to be consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Consolidated Total Assets” shall mean at any date the total assets of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” shall mean at any date all Indebtedness of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, in determining
Consolidated Total Indebtedness at any date, any Indebtedness that, at such
date, constitutes Delayed Application Replacement Indebtedness in respect of any
other Indebtedness shall be disregarded to the extent the principal amount of
such other Indebtedness is included in Consolidated Total Indebtedness at such
date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Group” shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

 

“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.

 

7

--------------------------------------------------------------------------------


 

“Declining Lender” shall have the meaning assigned to such term in Section 2.13.

 

“Default” shall mean any event or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default.

 

Delayed Application Replacement Indebtedness” shall mean, in respect of any
Indebtedness (“Original Indebtedness”), Indebtedness that is incurred for the
purpose of refinancing or replacing such Original Indebtedness, but the proceeds
of which shall not have been applied to make such a refinancing or replacement
upon the incurrence thereof, if and for so long as such Indebtedness otherwise
meets, with respect to such Original Indebtedness, the requirements set forth in
the definition of the term “Replacement Indebtedness”; provided that any
Indebtedness that otherwise meets the requirements set forth in this definition
shall cease to be Delayed Application Replacement Indebtedness on the date that
is 60 days following the date of the incurrence thereof; and provided, further,
that (i) no Loans shall be outstanding while both the Original Indebtedness and
Delayed Application Replacement Indebtedness are outstanding, (ii) irrevocable
notice in respect of such refinancing or replacement of the Original
Indebtedness is given within two Business Days of the incurrence of such Delayed
Application Replacement Indebtedness and (iii) proceeds received from such
Delayed Application Replacement Indebtedness shall be paid over to the trustee
for the Original Indebtedness or deposited in a segregated account maintained
solely for such proceeds.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become (or
the Parent of such Lender has become) the subject of a Bankruptcy Event.

 

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed in (a) the Borrower’s report on Form 10-K for the fiscal year
ended December 31, 2009 filed with the Securities and Exchange Commission on
February 24, 2010, (b) any other filing made with the Securities and Exchange
Commission after February 24, 2010 and prior to the Closing Date, or (c) the
Confidential Memorandum.

 

8

--------------------------------------------------------------------------------


 

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

 

(a)                                  matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Stock and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable at the option
of the holder thereof for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Stock
and cash in lieu of fractional shares of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Obligations under the Loan
Documents that are accrued and payable and the termination or expiration of the
Total Commitment.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, or
(c) any other Person approved by (i) the Administrative Agent, (ii) unless an
Event of Default has occurred and is continuing at the time the applicable
assignment is effected in accordance with Section 9.04, the Borrower, provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof and (iii) in the
case of an assignment of all or a portion of a Commitment or any Lender’s
obligations in respect of its Swingline Exposure, the Swingline Lender;
provided, however, that none of (x) the Borrower, (y) any Affiliate of the
Borrower or (z) any investment manager, any investment company or any similar
entity that, in each case, is managed or advised by the Borrower or an Affiliate
of the Borrower shall qualify as an Eligible Assignee.

 

“Environmental Lien” shall mean a Lien in favor of any governmental entity for
(a) any liability under Federal or state environmental laws or regulations
(including RCRA and CERCLA) or (b) damages arising from costs incurred by such
governmental entity in response to

 

9

--------------------------------------------------------------------------------


 

a release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

 

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with Article
II.

 

“Eurodollar Loan” shall mean any Eurodollar Competitive Loan or Eurodollar
Standby Loan.

 

“Eurodollar Standby Borrowing” shall mean a Borrowing comprised of Eurodollar
Standby Loans.

 

“Eurodollar Standby Loan” shall mean any Standby Loan bearing interest, other
than pursuant to the definition of the term “Alternate Base Rate”, at a rate
determined by reference to the Adjusted LIBO Rate in accordance with Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Margin Stock” shall mean Margin Stock owned by the Borrower and the
Subsidiaries at any time to the extent that the aggregate Margin Stock so owned
at such time has a value of more than 25% of the Consolidated Total Assets.

 

“Excluded Securities” shall mean cash and securities owned by the Borrower or
any Subsidiary that are held in any Excluded Securities Account.

 

“Excluded Securities Account” shall mean one or more deposit or securities
accounts maintained by either Loan Party with any bank or securities
intermediary that is, or that the Borrower determines could be, a counterparty
to one or more Specified Hedging Agreements with the Borrower or any Subsidiary;
provided that the net book value of the cash, securities and other property
maintained in all such deposit or securities accounts shall not at any time
exceed $75,000,000.

 

“Excluded Subsidiary” shall mean Janus Capital Trust Manager Limited; provided
that the Board of Directors of Janus Capital Trust Manager Limited shall not be
under the Control of the Borrower (it being understood that the ownership of
Equity Interests in Janus

 

10

--------------------------------------------------------------------------------


 

Capital Trust Manager Limited shall not, in itself and without regard to any
other means of directing the management or policies of Janus Capital Trust
Manager Limited, be deemed to constitute Control).

 

“Excluded Taxes” shall mean, with respect to any Recipient and without
duplication, any of the following:

 

(a)                                  Taxes imposed on any Recipient’s net
income, or other similar Taxes imposed in lieu thereof, and franchise Taxes
imposed on such Recipient by the United States or any jurisdiction under the
laws of which it is organized or in which its applicable lending office is
located or any political subdivision thereof;

 

(b)                                 Taxes attributable to such Recipient’s
failure to comply with Section 2.21(f); and

 

(c)                                  U.S. Federal Taxes resulting from any law
in effect (including FATCA) at the time (and, in the case of FATCA, including
any regulations or official interpretations thereof issued after) such Recipient
(other than an assignee under Section 2.22) becomes a party hereto or designates
a new lending office (except to the extent that, pursuant to Section 2.21(a),
amounts with respect to such Taxes were payable to (i) such Recipient’s assignor
immediately before such Recipient became a party hereto pursuant to an
assignment or (ii) such Recipient immediately before it designated such new
lending office).

 

“Existing Credit Agreement” shall mean the Five-Year Competitive Advance and
Revolving Credit Facility Agreement, dated as of October 19, 2005, as amended
and restated as of June 1, 2007, as further amended and restated as of June 12,
2009, among the Borrower, the lenders party thereto, Citibank, N.A., as
administrative agent for the lenders and as swingline lender, and JPMorgan Chase
Bank, N.A., as syndication agent.

 

“Existing JCIL Share Charge” shall mean the Security Over Shares Agreement dated
as of June 12, 2009 between Janus International Holding LLC, as the grantor, in
favor of Citibank, N.A., as the agent, in connection with the Existing Credit
Agreement.

 

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.13.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of

 

11

--------------------------------------------------------------------------------


 

1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” shall mean the letter agreement dated September 9, 2010 among the
Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

 

“Fees” shall mean the Commitment Fee and the Administrative Agent’s Fees.

 

“Finance Subsidiary” shall mean any special purpose Subsidiary engaged solely in
purchasing, owning and financing receivables as part of a Permitted B Share True
Sale Transaction.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Person.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 9.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“FSA” shall mean the United Kingdom Financial Services Authority.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such function, such as
the European Union or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(f).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase

 

12

--------------------------------------------------------------------------------


 

or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation of the primary obligor;
provided that the term “Guarantee” shall not include (x) endorsements for
collection or deposit or contractual indemnities in the ordinary course of
business or (y) indemnification by any Person of its directors or officers (or
of the directors or officers of such Person’s Subsidiaries) for actions taken on
behalf of such Person (or such Subsidiaries, as applicable).  The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation of the
primary obligor in respect of which such Guarantee is made, (b) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee, and (c) such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

“Guarantor” shall mean Janus Capital Management LLC, a Delaware limited
liability company.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Hybrid Capital Security” shall mean any hybrid capital security issued by the
Borrower that has been accorded a “percentage of equity” or like treatment by
Moody’s or S&P.

 

“Hybrid Capital Security Equity Percentage” shall mean, with respect to any
Hybrid Capital Security, the percentage accorded equity treatment by Moody’s or
S&P for such Hybrid Capital Security, as determined by such rating agencies at
the time such Hybrid Capital Security is issued. For purposes of the foregoing,
if the Hybrid Capital Security Equity Percentage established or deemed to have
been established by Moody’s and S&P for any Hybrid Capital Security shall
differ, then the Hybrid Capital Security Equity Percentage shall be deemed to be
the higher of the two Hybrid Capital Security Equity Percentages.

 

“IFRS” shall mean International Financial Reporting Standards, applied on a
consistent basis.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all

 

13

--------------------------------------------------------------------------------


 

obligations of such Person issued or assumed as the deferred purchase price of
property or services, other than (i) accounts payable arising in the ordinary
course of such Person’s business on terms customary in the trade and
(ii) deferred compensation, (d) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not such Indebtedness has been assumed (with the amount of
the resulting Indebtedness of such Person being valued, as of the date of
determination, at the lesser of (i) the amount of Indebtedness so secured and
(ii) the fair market value of the property securing such Indebtedness), (e) all
Capitalized Lease Obligations of such Person, (f) all Guarantees by such Person
of Indebtedness of others, (g) all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and letters of
guaranty, (h) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (i) all Attributable Debt in respect of any
Sale and Leaseback Transaction of such Person and (j) all Disqualified Stock in
such Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Stock or Indebtedness into
which such Disqualified Stock is convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Stock. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes (including Other Taxes) other than Excluded
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

“INTECH” shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

 

“Interest Coverage Ratio” shall mean for any period of four consecutive fiscal
quarters ended on the last day of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Election Request” shall have the meaning assigned to such term in
Section 2.06(b).

 

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan or any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration or a
Fixed Rate Loan with an Interest Period of more than 90 days’

 

14

--------------------------------------------------------------------------------


 

duration, each day that would have been an Interest Payment Date for such Loan
had successive Interest Periods of three months’ duration or 90 days’ duration,
as the case may be, been applicable to such Loan.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 months thereafter, as the Borrower may elect, (b) as to any Fixed
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the date specified in the Competitive Bids in which the offers to make the
Fixed Rate Loans comprising such Borrowing were extended, which shall not be
later than 360 days after the date of such Borrowing and (c) as to any Swingline
Borrowing, the period commencing on the date of such Swingline Loan and ending
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made; provided that on each date that
a Standby Loan is borrowed, the Borrower shall repay all Swingline Loans then
outstanding.  Notwithstanding the foregoing, (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of Eurodollar Borrowings
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Standby Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write offs with respect to, such Investment, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or

 

15

--------------------------------------------------------------------------------


 

other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, as the case may be, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment, and (e) any
Investment (other than any Investment referred to in clause (a), (b), (c) or
(d) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair market value (as determined reasonably and in good faith by a
Financial Officer of the Borrower) of such Equity Interests at the time of the
issuance thereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Janus Capital International Limited” shall mean Janus Capital International
Limited, a company incorporated under the laws of England and Wales.

 

“Janus Capital Trust Manager Limited” shall mean Janus Capital Trust Manager
Limited, an Irish single-member private company limited by shares.

 

“Janus International Holding LLC” shall mean Janus International Holding LLC, a
Nevada limited liability company.

 

“JPMorgan Parties” shall have the meaning assigned to such term in
Section 9.17(e).

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date, excluding, to the extent otherwise included
therein, for each Hybrid Capital Security the product obtained by multiplying
(i) the aggregate amount of such Hybrid Capital Security outstanding as of such
date by (ii) the Hybrid Capital Equity Security Percentage for such Hybrid
Capital Security as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate

 

16

--------------------------------------------------------------------------------


 

is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Borrowings for such Interest Period shall be the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which dollar deposits
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 a.m., London
time, two Business Days before the first day of such Interest Period in an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Eurodollar Borrowing if such Eurodollar
Borrowing were to be a Standby Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or other encumbrance on,
in or of such asset, including any security agreement to provide any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the
avoidance of doubt, the term “Lien” shall not include licenses of Intellectual
Property.

 

“LLC Guarantee” shall mean the Guarantee Agreement dated as of the Closing Date
between the Guarantor and the Administrative Agent, substantially in the form of
Exhibit D.

 

“Loan” shall mean a Competitive Loan, a Standby Loan or a Swingline Loan,
whether made as a Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, each as
permitted hereby.

 

“Loan Documents” shall mean this Agreement, the Fee Letter and the LLC
Guarantee.

 

“Loan Parties” shall mean the Borrower and the Guarantor.

 

“Long-Term Assets Under Management” shall mean, as of the close of business in
New York City on any Business Day, the daily total of long-term assets under
management of the Borrower and the Consolidated Subsidiaries on such date
(excluding money market fund assets), determined in a manner consistent with the
calculation methodology reported in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2009 (as the same may be amended or
restated to correct any misstatements therein).

 

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower and the
Subsidiaries, taken

 

17

--------------------------------------------------------------------------------


 

as a whole, (b) the ability of either Loan Party to perform its obligations
under any Loan Document to which it is a party or (c) the rights or remedies
available to the Lenders under any Loan Document; provided that, for purposes of
clause (a) above, no Disclosed Matter will constitute a Material Adverse Effect.

 

“Material Indebtedness” shall mean (i) Indebtedness (other than Indebtedness
under the Loan Documents) in an aggregate principal amount of $25,000,000 or
more or (ii) obligations in respect of one or more Hedging Agreements in an
aggregate principal amount of $25,000,000 or more, in either case, of any one or
more of the Borrower and the Subsidiaries. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Maturity Date” shall mean October 3, 2011, or if the Required Lenders shall
have agreed pursuant to Section 2.13 to a Maturity Date Extension Request, then,
as to the Consenting Lenders, the date that is 364 days thereafter.

 

“Maturity Date Extension Request” shall mean a request by the Borrower,
substantially in the form of Exhibit E hereto or such other form as shall be
approved by the Administrative Agent, for the extension of the Maturity Date
pursuant to Section 2.13.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum AUM” shall mean $100,000,000,000.

 

“Minimum Ownership Percentage” shall have the meaning assigned to such term in
Section 5.01(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

 

“Net Proceeds” shall mean, with respect to any event (a) the cash proceeds
received in respect of such event, including any cash received in respect of any
noncash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses paid in
connection with such event by the Borrower and the Subsidiaries to Persons that
are not Affiliates of the Borrower or any Subsidiary (including, in the case of
the issuance of any preferred Equity Interests in the Borrower, underwriting
discounts and commissions paid in connection therewith), (ii) in the case of a
sale, transfer or other disposition of any asset, the amount of all payments
required to be made by the Borrower and the Subsidiaries as a result of such
event to repay secured Indebtedness (other than Loans) and (iii) the amount of
all Taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly

 

18

--------------------------------------------------------------------------------


 

attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower).

 

“New Lending Office” shall have the meaning assigned to such term in
Section 2.21(f).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.22.

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or out of this Agreement or any other Loan Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, or from the registration, receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perkins” shall mean Perkins Investment Management LLC, a Delaware limited
liability company (formerly known as Perkins, Wolf, McDonnell and Company LLC).

 

“Permitted B Share Recourse Financing Transaction” shall mean any pledge by the
Borrower of the B Share Fees to third parties in order to secure Indebtedness
extended to the Borrower by such third parties; provided that the Administrative
Agent shall be reasonably satisfied with the structure and documentation for
such transaction and that the terms of such transaction, including the advance
rate and any termination events, shall be consistent with those prevailing in
the market at the time for similar transactions.

 

19

--------------------------------------------------------------------------------


 

“Permitted B Share Transaction” shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

 

“Permitted B Share True Sale Transaction” shall mean any sale by the Borrower of
B Share Fees to a B Share Purchaser in a true sale transaction without any
recourse based upon the collectability of the B Share Fees sold and the sale or
pledge of such B Share Fees (or an interest therein) by such B Share Purchaser,
in each case without any Guarantee by, or other recourse to, or credit support
by, the Borrower or any Subsidiary (other than to such B Share Purchaser, if it
is a Finance Subsidiary) or recourse to any assets of the Borrower or any
Subsidiary; provided that the Administrative Agent shall be reasonably satisfied
with the structure and documentation for such transaction and that the terms of
such transaction, including the price at which B Share Fees are sold to such B
Share Purchaser and any termination events, shall be consistent with those
prevailing in the market at the time for similar transactions.

 

“Permitted Investments” shall mean:

 

(a)                                  direct obligations of, or obligations as to
which the principal of and interest on are unconditionally guaranteed by, the
United States of America (or any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States of America), in
each case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within a year from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within a year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause
(c) above;

 

(f)                                    money market funds that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

 

(g)                                 in the case of any Foreign Subsidiary, other
short-term investments that are analogous to the foregoing, are of comparable
credit quality and are customarily used

 

20

--------------------------------------------------------------------------------


 

by companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes.

 

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company, Governmental
Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is subject to Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA sponsored,
maintained or contributed to by the Borrower or any member of the Controlled
Group.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is not intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors. Each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective.

 

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment at such time; provided
that in the case that a Defaulting Lender shall exist, “Pro Rata Percentage”
shall mean the percentage of the Total Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment at such time. In
the event that the Total Commitment shall have expired or been terminated, the
Pro Rata Percentage with respect to any Lender shall be such Lender’s Pro Rata
Percentage most recently in effect prior to such expiration or termination of
the Total Commitment, giving effect to any subsequent assignments pursuant to
Section 9.04 and to any Lender’s status as a Defaulting Lender (whose Commitment
shall be disregarded) at the time of determination.

 

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time.

 

“Recipient” shall mean, as applicable, (a) any Person to which any payment on
account of any obligation of a Loan Party under any Loan Document is made or
owed, including the Administrative Agent or any Lender or (b) the beneficial
owner of any Person described in clause (a).

 

“Reference Banks” shall mean JPMorgan Chase Bank, N.A. and Bank of America, N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

21

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

 

“Replacement Indebtedness” shall mean, in respect of any Indebtedness (“Original
Indebtedness”), Indebtedness extending the maturity of or refunding, refinancing
or replacing, in whole or in part, such Original Indebtedness; provided that
(a) the principal amount of such Replacement Indebtedness shall not exceed the
principal amount of such Original Indebtedness except by an amount no greater
than accrued and unpaid interest with respect to such Original Indebtedness and
reasonable fees, premium and expenses relating to such extension, refunding,
refinancing or replacing; (b) no Subsidiary shall be liable for any such
Replacement Indebtedness that shall not have been liable for such Original
Indebtedness (or would not have been required to guarantee such Original
Indebtedness pursuant to the terms thereof); (c) if such Original Indebtedness
shall have been subordinated to the Obligations, such Replacement Indebtedness
shall be subordinated to the Obligations on terms (taken as a whole) not less
favorable to the Lenders; (d) such Replacement Indebtedness shall not have a
shorter maturity than the Original Indebtedness and shall not be subject to any
requirement not applicable to such Original Indebtedness that such Replacement
Indebtedness be prepaid, redeemed, repurchased or defeased on one or more
scheduled dates or upon the happening of one or more events (other than events
of default, change of control events, or assets sales) before the maturity of
such Original Indebtedness; (e) the incurrence of any Replacement Indebtedness
that refunds, refinances or replaces Original Indebtedness under any revolving
credit or similar facility shall be accompanied by the termination of
commitments under such facility equal in amount to such Original Indebtedness so
refunded, refinanced or replaced; and (f) such Replacement Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or by
technical update waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA applicable to such Plan shall be a reportable event regardless of the
issuance of any waiver in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA.

 

“Required Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 50% of the Total Commitment or, for purposes of acceleration pursuant
to clause (ii) of Article VII or if the Total Commitment has been terminated,
Lenders in the aggregate

 

22

--------------------------------------------------------------------------------


 

representing more than 50% of the sum of the Revolving Credit Exposure and the
principal amount of the outstanding Competitive Loans.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest in
the Borrower or any Subsidiary or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interest in the Borrower or any Subsidiary.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Standby Loans of
such Lender plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“SPC” shall have the meaning set forth in Section 9.04(f).

 

“Specified Hedging Agreements” shall mean one or more Hedging Agreements entered
into by the Borrower or any Subsidiary to hedge or mitigate earnings volatility
arising from mark-to-market accounting of seed capital investments or to
facilitate the creation of investment track records for, or otherwise entered
into in connection with, seeding of new products.

 

“Standby Borrowing” shall mean Standby Loans of a single Type made, converted or
continued on a single date and, in the case of Eurodollar Standby Loans, as to
which a single Interest Period is in effect.

 

“Standby Borrowing Request” shall mean a written request made by the Borrower
pursuant to Section 2.04, which shall be in the form of Exhibit A-5.

 

“Standby Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Sections 2.01 and 2.04.  Each Standby Loan shall be a
Eurodollar Standby Loan or an ABR Loan.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in

 

23

--------------------------------------------------------------------------------


 

Regulation D). Such reserve percentages shall include any imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
Liabilities and to be subject to such reserve requirements without benefits of
or credit for proration, exemptions or offsets. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower. For
the avoidance of doubt, it is understood and agreed that term “Subsidiary” for
purposes of the Loan Documents shall not include entities registered as
“investment companies” under the Investment Company Act of 1940, as amended, to
which the Borrower or its Subsidiaries provide services.

 

“Swingline Borrowing” shall mean a borrowing consisting of a Swingline Loan.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitment” shall mean at any time the aggregate amount of the Lenders’
Commitments at such time.

 

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Transferee” shall mean any Eligible Assignee to whom a Lender shall have
assigned all or any part of its Commitment or Loans or sold all or any part of
its rights under this Agreement, in each case in accordance with Section 9.04.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is

 

24

--------------------------------------------------------------------------------


 

determined. For purposes hereof, “Rate” shall mean the Adjusted LIBO Rate, the
LIBO Rate, the Alternate Base Rate or the Fixed Rate, as applicable.

 

“Unfunded Liabilities” shall mean, on any date of determination, (a) in the case
of Multiemployer Plans, the liability of the Borrower and the Subsidiaries if
they were to incur a complete withdrawal from each such Plan and (b) in the case
of all other Plans, the amount by which the present value of all benefit
liabilities under each Plan (based on assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) exceeds the fair market value of the
assets of such Plan.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean either Loan Party and the Administrative Agent.

 

SECTION 1.02               Terms Generally.  The definitions of terms herein
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders,
writs and decrees, of all Governmental Authorities. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement. All references herein to “the date
hereof” or “the date of this Agreement” shall be interpreted as references to
the Closing Date.

 

25

--------------------------------------------------------------------------------


 

SECTION 1.03               Accounting Terms.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the Closing Date applied on a basis consistent with the application used in
preparing the Borrower’s audited consolidated financial statements referred to
in Section 3.05 and (b) for purposes of determining compliance with any covenant
set forth in Article VI, no effect shall be given to any election under
Statement of Financial Accounting Standards No. 159, The Fair Value Option for
Financial Assets and Financial Liabilities, to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein. In the event
that any change in GAAP materially affects any provision of this Agreement, the
parties hereto agree that, at the request of the Borrower or the Required
Lenders, they shall negotiate in good faith in order to amend the affected
provisions in such a way as will restore the parties to their respective
positions prior to such change, and, following any such request, until such
amendment becomes effective, the Borrower’s compliance with such provisions
shall be determined on the basis of GAAP as in effect immediately before such
change in GAAP became effective.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01               Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Standby Loans to the Borrower, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount that will not result in (a) the Revolving Credit
Exposure of such Lender exceeding such Lender’s Commitment or (b) the sum of the
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of all Competitive Loans outstanding at the time exceeding the Total
Commitment at the time. Within the foregoing limits, the Borrower may borrow,
pay or prepay and reborrow hereunder, subject to the terms, conditions and
limitations set forth herein.

 

SECTION 2.02               Loans.  (a)  Each Standby Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their Commitments.  Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.03.  At the time of the commencement of
each Interest Period for any Eurodollar Standby Borrowing, such Borrowing shall
be in an aggregate principal amount that is an integral multiple of $1,000,000
and not less than $5,000,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $1,000,000; provided that such Borrowing may be
in an aggregate principal amount that is equal to the entire unused balance of
the Total Commitment. Each Competitive Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$10,000,000.

 

(b)           Each Competitive Borrowing shall be comprised entirely of
Eurodollar Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurodollar Standby Loans or ABR Loans, as the
Borrower may request pursuant to

 

26

--------------------------------------------------------------------------------


 

Section 2.03 or 2.04, as applicable. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option (i) in the
case of any failure by such branch or Affiliate to make such Loan, shall not
relieve such Lender of its obligation to the Borrower hereunder and (ii) shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. Borrowings of more than one Type may be outstanding
at the same time; provided that the Borrower shall not be entitled to request
any Borrowing which, if made, would result in an aggregate of more than 10
separate Standby Loans of any Lender being outstanding hereunder at any one
time. For purposes of the foregoing, Loans having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Loans.

 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof (i) in the case of a Eurodollar Loan, by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 12:00 noon, New York City time, on such date and (ii) in the case
of an ABR Loan or a Fixed Rate Loan, by wire transfer of immediately available
funds to the Administrative Agent in New York, New York, not later than
3:00 p.m., New York City time, on such date, and the Administrative Agent shall
promptly credit the amounts so received to the general deposit account of the
Borrower with the Administrative Agent.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several, and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereby. Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this paragraph (c), and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Effective Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

SECTION 2.03               Competitive Bid Procedure.  (a)  In order to request
Competitive Bids, the Borrower shall hand deliver, e-mail or fax to the
Administrative Agent a duly completed and executed Competitive Bid Request, to
be received by the Administrative Agent (i) in the case of a Eurodollar
Competitive Borrowing, not later than 1:00 p.m., New York City time, four
Business Days before the date of the requested Competitive Borrowing and (ii) in

 

27

--------------------------------------------------------------------------------


 

the case of a Fixed Rate Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of the requested Competitive Borrowing;
provided that no Competitive Bids shall be requested if, after giving effect to
the Competitive Loans requested thereby, the sum of the Revolving Credit
Exposures of all the Lenders plus the aggregate principal amount of all
Competitive Loans outstanding at the time would exceed the Total Commitment at
the time. A Competitive Bid Request that does not conform substantially to the
format of Exhibit A-1 may be rejected by the Administrative Agent in its sole
discretion, and the Administrative Agent shall promptly notify the Borrower of
any such rejection in writing. Each request for Competitive Bids shall refer to
this Agreement and specify (x) whether the Competitive Borrowing then being
requested is to be a Eurodollar Competitive Borrowing or a Fixed Rate Borrowing,
(y) the date of such Competitive Borrowing (which shall be a Business Day) and
the aggregate principal amount thereof, which shall be in a minimum principal
amount of $10,000,000 and in an integral multiple of $1,000,000, and (z) the
Interest Period with respect thereto (which may not end after the Maturity
Date). Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite the Lenders, by
means of the notice in the form of Exhibit A-2, to bid, on the terms and
conditions of this Agreement, to make Competitive Loans requested pursuant to
such Competitive Bid Request.

 

(b)           Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender shall be substantially in the form of Exhibit A-3
and must be received by the Administrative Agent (by hand delivery, e-mail or
fax) (i) in the case of a Eurodollar Competitive Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the requested
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, on the day of the requested Competitive
Borrowing. Multiple bids will be accepted by the Administrative Agent.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower, and the Administrative Agent shall notify the
Lender making such nonconforming Competitive Bids of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be in a minimum principal amount of
$10,000,000 and in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the requested Competitive Borrowing) of the
Competitive Loan or Loans that the Lender is willing to make to the Borrower,
(y) the Competitive Bid Rate or Rates at which the Lender is prepared to make
the Competitive Loan or Loans and (z) the Interest Period with respect thereto.
A Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.

 

(c)           With respect to each Competitive Bid Request, the Administrative
Agent shall promptly notify the Borrower by fax of all the Competitive Bids
made, the Competitive Bid Rate and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Lender
that made each Competitive Bid. The Administrative Agent shall send a copy of
all Competitive Bids to the Borrower for its records as soon as practicable
after completion of the bidding process set forth in this Section.

 

(d)           The Borrower may, in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid. The Borrower shall notify the Administrative Agent by telephone, confirmed
in writing by hand delivery, e-mail or fax of a

 

28

--------------------------------------------------------------------------------


 

duly completed and executed Competitive Bid Accept/Reject Letter, whether and to
what extent it has decided to accept or reject any of or all the Competitive
Bids made pursuant to any Competitive Bid Request (x) in the case of a
Eurodollar Competitive Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the requested Competitive Borrowing, and
(y) in the case of a Fixed Rate Borrowing, not later than 1:00 p.m., New York
City time, on the day of the requested Competitive Borrowing; provided that,
with respect to any Competitive Bid Request, (i) the failure by the Borrower to
give such notice shall be deemed to be a rejection of all the Competitive Bids
made pursuant thereto, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if it has decided to reject a Competitive
Bid made at a lower Competitive Bid Rate, (iii) the aggregate principal amount
of the Competitive Loans offered pursuant to the Competitive Bids accepted by
the Borrower shall not exceed the principal amount specified in the Competitive
Bid Request, (iv) if the Borrower shall accept a Competitive Bid or Competitive
Bids made at a particular Competitive Bid Rate but the amount of such bid or
bids shall cause the total amount of Competitive Bids to be accepted by the
Borrower to exceed the amount specified in the Competitive Bid Request, then the
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate, (v) the Borrower shall not accept a Competitive Bid or Competitive
Bids, or a portion of such bid or bids, if, after giving effect thereto, the sum
of the Revolving Credit Exposures of all the Lenders and the aggregate principal
amount of all Competitive Loans outstanding at the time shall exceed the Total
Commitment at the time and (vi) except pursuant to clauses (iv) and (v) above,
no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a minimum principal amount of $10,000,000 and an integral
multiple of $1,000,000; provided further that if a Competitive Loan must be in
an amount less than $10,000,000 because of the provisions of clause (iv) or
(v) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (iv) above, the amounts shall be rounded to integral
multiples of $1,000,000 in a manner which shall be in the discretion of the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.

 

(e)           The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate), and each bidding Lender whose Competitive Bid
has been accepted will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Loan to the extent its Competitive
Bid has been accepted.

 

(f)            A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.

 

(g)           If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
Borrower one quarter of an hour earlier than the latest time by which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.

 

29

--------------------------------------------------------------------------------


 

(h)           All notices required by this Section shall be given in accordance
with Section 9.01.

 

SECTION 2.04               Standby Borrowing Procedure.  In order to request a
Standby Borrowing, the Borrower shall hand deliver, e-mail or fax to the
Administrative Agent a duly completed and executed Standby Borrowing Request
(a) in the case of a Eurodollar Standby Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the requested Standby
Borrowing and (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the day of the requested Standby Borrowing. Each such request
shall be irrevocable and shall specify (i) whether the Borrowing then being
requested is to be a Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the
date of such Standby Borrowing (which shall be a Business Day) and the amount
thereof; and (iii) if such Borrowing is to be a Eurodollar Standby Borrowing,
the Interest Period with respect thereto. If no election as to the Type of
Standby Borrowing is specified in any such request, then the requested Standby
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Standby Borrowing is specified in any such request, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any request given
pursuant to this Section and of each Lender’s portion of the requested
Borrowing.

 

SECTION 2.05               Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time on and after the date hereof and until the
earlier of the Maturity Date and the termination of the Commitments in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
$30,000,000 or (ii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the Total
Commitment then in effect.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, repay and reborrow
Swingline Loans.  Swingline Loans shall be ABR Loans.

 

(b)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
borrowing date), specifying (i) the amount of the Swingline Loan to be borrowed
and (ii) the requested borrowing date (which shall be a Business Day prior to
the Maturity Date).  Not later than 3:00 P.M., New York City time, on the
borrowing date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
borrowing date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such borrowing date in immediately available funds.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline

 

30

--------------------------------------------------------------------------------


 

Lender no later than 12:00 Noon, New York City time, request each Lender to
make, and each Lender hereby agrees to make, a Standby Loan, in an amount equal
to such Lender’s Pro Rata Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.02(c) with respect to Loans
made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders).  The Standby Loans so received by the
Administrative Agent shall be immediately made available by it to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.

 

(d)           If prior to the time a Standby Loan would have otherwise been made
pursuant to Section 2.05(c), one of the events described in clauses (g) or
(h) of Article VII shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Standby Loans may not be made as contemplated by
Section 2.05(c), each Lender shall, on the date such Standby Loan was to have
been made pursuant to the notice referred to in Section 2.05(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Pro Rata Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Standby Loans.

 

(e)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(f)            Each Lender’s obligation to make the Loans referred to in
Section 2.05(c) and to purchase participating interests pursuant to
Section 2.05(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article IV, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Guarantor or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.06               Standby Interest Elections.  (a)  Each Standby
Borrowing initially shall be of the Type specified in the applicable Standby
Borrowing Request and, in the case of a Eurodollar Standby Borrowing, shall have
an initial Interest Period as specified in such Standby Borrowing Request.
Thereafter, the Borrower may elect to convert such Standby Borrowing to a
Standby Borrowing of a different Type or to continue such Standby Borrowing and,
in the case of a Eurodollar Standby Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Standby Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Standby Loans comprising such Standby Borrowing, and the Standby
Loans comprising each such portion shall be considered a separate Standby
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (each, an “Interest Election
Request”) by telephone by the time that a Standby Borrowing Request would be
required under Section 2.04 if the Borrower were requesting a Standby Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Standby Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting Standby
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Standby Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Standby Borrowing is to be an ABR Borrowing
or a Eurodollar Standby Borrowing; and

 

(iv)          if the resulting Standby Borrowing is to be a Eurodollar Standby
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Standby Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

32

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Standby Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Standby Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Standby Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Standby Borrowing may be converted to or continued as a Eurodollar Standby
Borrowing and (ii) unless repaid, each Eurodollar Standby Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.07               Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily unused
amount of the Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing Commitment
Fees, (i) the Commitment of a Lender shall be deemed to be used to the extent of
such Lender’s Revolving Credit Exposure (excluding its Swingline Exposure) and
(ii) the outstanding Competitive Loans of any Lender shall be disregarded.

 

(b)           The Borrower agrees to pay the Administrative Agent, for its own
account, the fees (the “Administrative Agent’s Fees”) at the times and in the
amounts agreed by the Borrower in the Fee Letter.

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.

 

SECTION 2.08               Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay (i) on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Standby Loan and (ii) on the last day of the Interest Period
applicable thereto to the Administrative Agent for the applicable Lender(s) the
then unpaid principal amount of each Competitive Loan.  The Borrower shall repay
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made.

 

33

--------------------------------------------------------------------------------


 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.  The entries made in the accounts maintained pursuant to this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms or
cause the Borrower’s obligations to be greater than they would have been absent
such failure or error.

 

(c)           Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.09               Interest on Loans.  (a)  Subject to Section 2.10, the
Loans comprising each Eurodollar Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to (i) in the case of each Eurodollar Standby Loan, the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, and (ii) in the case of each Eurodollar Competitive Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus the Margin
offered by the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.  Accrued interest on each Eurodollar Loan shall be payable in
arrears on each Interest Payment Date for such Loan.  Each Reference Bank agrees
upon the request of the Administrative Agent to furnish to the Administrative
Agent timely information for the purpose of determining the LIBO Rate and the
Adjusted LIBO Rate.  If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks, and such determination shall be conclusive absent manifest
error.

 

(b)           Subject to Section 2.10, the Loans comprising each ABR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Rate.  Accrued interest on each ABR
Loan shall be payable in arrears on each Interest Payment Date for such Loan. 
The Alternate Base Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

34

--------------------------------------------------------------------------------


 

(c)           Subject to Section 2.10, each Fixed Rate Loan shall bear interest
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the fixed rate of interest offered by the
Lender making such Loan and accepted by the Borrower pursuant to Section 2.03. 
Accrued interest on each Fixed Rate Loan shall be payable in arrears on each
Interest Payment Date.

 

SECTION 2.10               Default Interest.  Notwithstanding anything to the
contrary herein, (a) upon the occurrence and during the continuance of an Event
of Default under clause (b) of Article VII with respect to any Loan, the
Borrower shall pay interest on the overdue principal amount of such Loan,
payable in arrears on the dates referred to in Section 2.09, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal at all times to 2% per annum above the rate per annum required to be
paid on such Standby Loan and such Swingline Loan pursuant to Section 2.09(a) or
(b), as applicable, and (b) to the fullest extent permitted by law, the Borrower
shall pay interest on the amount of any interest, fee or other amount payable
hereunder (other than the principal of any Standby Loan) that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be) equal at all times
to 2% per annum above the rate per annum required to be paid on ABR Loans
pursuant to Section 2.09(b).

 

SECTION 2.11               Alternate Rate of Interest.  In the event, and on
each occasion, that on the day two Business Days prior to the commencement of
any Interest Period for a Eurodollar Borrowing the Administrative Agent shall
have determined that dollar deposits in the principal amounts of the Eurodollar
Loans comprising such Borrowing are not generally available in the London
interbank market, or that the rates at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to any Lender of making
or maintaining its Eurodollar Loan during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, the Administrative Agent shall, as soon as practicable thereafter,
give written or fax notice of such determination to the Borrower and the
Lenders.  In the event of any such determination, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (a) any request by the Borrower for a
Eurodollar Competitive Borrowing pursuant to Section 2.03 shall be of no force
and effect and shall be denied by the Administrative Agent and (b) any request
by the Borrower for a Eurodollar Standby Borrowing pursuant to Section 2.04
shall be deemed to be a request for an ABR Borrowing.  In the event of any such
determination, the Lenders shall negotiate with the Borrower, at its request, as
to the interest rate which the Loans comprising such an ABR Borrowing shall
bear; provided that such Loans shall bear interest as provided in
Section 2.09(b) pending the execution by the Borrower and each Lender of a
written agreement providing for a different interest rate. Each determination by
the Administrative Agent hereunder shall be conclusive absent manifest error.

 

SECTION 2.12               Termination and Reduction of Commitments.  (a) 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

 

(b)           Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or

 

35

--------------------------------------------------------------------------------


 

from time to time in part permanently reduce, without penalty but subject to
Section 2.17, the Total Commitment; provided that (i) each partial reduction of
the Total Commitment shall be in an integral multiple of $1,000,000 and in a
minimum principal amount of $5,000,000 and (ii) no such termination or reduction
shall be made if, after giving effect to any concurrent prepayment of the Loans
in accordance with Section 2.14, the sum of the Revolving Credit Exposures of
all the Lenders plus the aggregate principal amount of all Competitive Loans
outstanding at the time would exceed the Total Commitment.

 

(c)           Each reduction in the Total Commitment under this Section 2.12
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitment under this Section 2.12, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.

 

SECTION 2.13               Extension of Maturity Date.  Notwithstanding anything
contained herein to the contrary, the Borrower may, by delivery of a Maturity
Date Extension Request to the Administrative Agent (which shall promptly deliver
a copy to each of the Lenders) not less than 30 days (or such shorter period as
the Administrative Agent may consent to) and not more than 60 days prior to the
anniversary of the Closing Date, request that the Lenders extend the Maturity
Date for an additional period of 364 days.  Each Lender shall, by notice to the
Borrower and the Administrative Agent given not later than the 20th day (or such
later date as the Borrower and the Administrative Agent may consent to) after
the date of the Administrative Agent’s receipt of the Borrower’s Maturity Date
Extension Request, advise the Borrower whether or not it agrees to the requested
extension (each Lender agreeing to a requested extension being called a
“Consenting Lender”, and each Lender declining to agree to a requested extension
being called a “Declining Lender”). Any Lender that has not so advised the
Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. 
Notwithstanding anything contained herein to the contrary, so long as Lenders
constituting the Required Lenders shall have agreed to a Maturity Date Extension
Request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the date that is 364 days after the Maturity Date theretofore in effect.  The
decision to agree or withhold agreement to any Maturity Date Extension Request
shall be at the sole discretion of each Lender.  The Commitment of any Declining
Lender shall terminate on the Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”).  The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date the Borrowers shall also make such other prepayments of their
Loans pursuant to Section 2.14 as shall be required in order that, after giving
effect to the termination of the Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the sum of the Revolving Credit Exposures
plus the aggregate outstanding principal amount of the Competitive Loans would
not exceed the Total Commitment.  Notwithstanding the foregoing provisions of
this paragraph, the Borrower shall have the right, pursuant to Section 2.22, at
any time prior to the Existing Maturity Date, to replace a Declining Lender with
a Lender or other financial institution that will agree to the applicable
Maturity Date Extension Request, and any

 

36

--------------------------------------------------------------------------------


 

such replacement Lender shall for all purposes constitute a Consenting Lender. 
Notwithstanding the foregoing, no extension of the Existing Maturity Date
pursuant to this paragraph shall become effective unless on the Existing
Maturity Date the conditions set forth in Section 4.01(e) and (f) (in each case,
to the extent reasonably requested by the Administrative Agent), and 4.02(b),
(c) and (d) shall be satisfied (with all references in Section 4.02 to a
Borrowing being deemed to be references to such increase/extension) and the
Administrative Agent shall have received a certificate to the effect that the
conditions set forth in Section 4.02(b), (c) and (d) have been satisfied dated
such date and executed by a Financial Officer of the Borrower.

 

SECTION 2.14               Prepayment.  (a)  The Borrower shall have the right,
at any time and from time to time, to prepay any Standby Borrowing, in whole or
in part, upon giving written or fax notice (or telephone notice promptly
confirmed by written or fax notice) to the Administrative Agent prior to
(i) 1:00 p.m., New York City time, two Business Days prior to the date of
prepayment, in the case of Eurodollar Standby Loans, and (ii) before 1:00 p.m.,
New York City time, on the Business Day of the date of prepayment, in the case
of ABR Loans; provided that each partial prepayment shall be in an amount which
is an integral multiple of $1,000,000 and not less than (A) $5,000,000 in the
case of a Eurodollar Standby Borrowing and (B) $1,000,000 in the case of an ABR
Borrowing or, if less, the aggregate principal amount of such Standby Borrowing.
The Borrower shall not have the right to prepay any Competitive Borrowing except
pursuant to clause (b) below.

 

(b)           In the event and on each occasion that the sum of the Revolving
Credit Exposures of all the Lenders plus the aggregate principal amount of all
Competitive Loans outstanding exceeds, on any day, the Total Commitment
(including as a result of any reduction in the Total Commitment pursuant to
Section 2.12), the Borrower shall, on such day, (i) prepay Standby Borrowings in
an amount equal to the lesser of the aggregate principal amount of the Standby
Borrowings then outstanding and the amount of such excess and (ii) to the extent
the amount of such excess shall exceed the aggregate principal amount of the
Standby Borrowings then outstanding, prepay Competitive Borrowings in an amount
sufficient to eliminate such remaining excess.  In the event of a termination of
all of the Commitments, the Borrower shall repay or prepay all the outstanding
Loans on the date of such termination.

 

(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Standby Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Standby Borrowing (or portion thereof) by the amount stated therein on the date
stated therein.  All prepayments under this Section shall be subject to
Section 2.17, but shall otherwise be without premium or penalty.  All
prepayments under this Section shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment.

 

SECTION 2.15               Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision herein, if after the Closing Date any change
in applicable law or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof (whether or not having the force of law) shall change the
basis of taxation of payments to any Lender of the principal of or interest on
any Eurodollar Loan or Fixed Rate Loan made by such Lender or any Fees or other

 

37

--------------------------------------------------------------------------------


 

amounts payable hereunder (other than changes in respect of Taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal or applicable lending office or by any political subdivision or
taxing authority therein), or shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by such Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate), or shall impose on
such Lender or the London interbank market any other condition affecting this
Agreement or any Eurodollar Loan or Fixed Rate Loan made by such Lender, and the
result of any of the foregoing shall be to increase the direct cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount reasonably deemed by
such Lender to be material, then the Borrower will pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if it shall have been aware of the change giving
rise to such request at the time of submission of the Competitive Bid pursuant
to which such Competitive Loan shall have been made.

 

(b)           If any Lender shall have determined that the applicability of any
law, rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the Closing Date of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount reasonably deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.16               Change in Legality.  (a)  Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:

 

(i)            declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for Eurodollar Competitive Loans and any request by the
Borrower for a Eurodollar Standby Borrowing shall, as to such Lender only, be
deemed a request for an ABR Loan unless such declaration shall be subsequently
withdrawn; and

 

(ii)           require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans and (y) such Lender
shall negotiate with the Borrower, at its request, as to the interest rate which
such ABR Loans shall bear; provided that such Loans shall bear interest as
provided in Section 2.09(b) pending the execution by the Borrower and such
Lender of a written agreement providing for a different interest rate.

 

(b)           For purposes of this Section, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.17               Indemnity.  The Borrower shall indemnify each Lender
against any loss (other than loss of profits) or expense which such Lender may
sustain or incur as a consequence of (a) any failure by the Borrower to fulfill
on the date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by the Borrower to borrow or to refinance or
continue any Loan hereunder, for any reason other than a default by such Lender,
after irrevocable notice of such borrowing, refinancing or continuation has been
given pursuant to Section 2.03, 2.04, 2.05 or 2.06, (c) any payment, prepayment
or conversion of a Eurodollar Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto (including as a
result of the occurrence of any Event of Default) or (d) any default in payment
or prepayment by the Borrower of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise), including, in each such case, any loss (other than
loss of profits) or reasonable expense sustained or incurred or to be

 

39

--------------------------------------------------------------------------------


 

sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurodollar
Loan or Fixed Rate Loan.  Such loss or reasonable expense shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted
or not borrowed (assumed to be the Adjusted LIBO Rate or, in the case of a Fixed
Rate Loan, the fixed rate of interest applicable thereto) for the period from
the date of such payment, prepayment or failure to borrow to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid or not borrowed for such period or Interest Period, as the case may be. 
This Section 2.17 shall not apply with respect to Taxes, other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

SECTION 2.18               Pro Rata Treatment.  Except as required under
Section 2.13, Section 2.16 or Section 2.24, each Standby Borrowing, each payment
or prepayment of principal of any Standby Borrowing, each payment of interest on
the Standby Loans, each payment of the Commitment Fees, each reduction of the
Commitments and each refinancing of any Borrowing with a Standby Borrowing of
any Type, shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Standby Loans).  Each payment of principal of any Competitive
Borrowing shall be allocated pro rata among the Lenders participating in such
Borrowing in accordance with the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing.  Each payment of
interest on any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
amounts of accrued and unpaid interest on their outstanding Competitive Loans
comprising such Borrowing.  For purposes of determining the available
Commitments of the Lenders at any time, each outstanding Competitive Borrowing
and each outstanding Swingline Loan shall be deemed to have utilized the
Commitments of the Lenders (including those Lenders which shall not have made
Loans as part of such Competitive Borrowing and those Lenders that shall not
have made Swingline Loans) pro rata in accordance with such respective
Commitments, except as set forth in Section 2.07(a).  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

 

SECTION 2.19               Sharing of Setoffs.  Each Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Standby Loan or
Loans or participations in Swingline Loans as a result of which the unpaid
principal portion of the Standby Loans or participations in Swingline Loans of
such Lender shall be proportionately less than the unpaid principal portion of
the Standby Loans or participations in Swingline Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the

 

40

--------------------------------------------------------------------------------


 

Standby Loans and participations in Swingline Loans of such other Lender, so
that the aggregate unpaid principal amount of the Standby Loans and
participations in the Standby Loans and participations in Swingline Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Standby Loans and participations in Swingline Loans then
outstanding as the principal amount of its Standby Loans and Swingline Loans
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Standby Loans and participations in Swingline
Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation pursuant to the foregoing arrangements deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Standby Loan or
Swingline Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.20               Payments.  (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts but excluding principal and interest on Swingline Loans, which shall be
paid directly to the Swingline Lender except as provided in Section 2.05(c))
hereunder and under any other Loan Document not later than prior to 1:00 p.m.,
New York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in dollars and in immediately available funds.

 

(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.21               Taxes.  (a)  Each payment by or on behalf of either
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law, as modified by the
practice then in effect of any Governmental Authority. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. To the extent that such Taxes are
Indemnified Taxes, then the amount payable by or on behalf of the applicable
Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.21), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 

(b)           The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

41

--------------------------------------------------------------------------------


 

(c)           Within 30 days after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent at its address referred to in Section 9.01 the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)           The Loan Parties shall jointly and severally indemnify each
Recipient for the full amount of any Indemnified Taxes payable by such Recipient
with respect to any Loan Document or any payment by or on behalf of such Loan
Party under any Loan Document (including amounts payable under this
Section 2.21) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly imposed by the
relevant Governmental Authority.  The indemnity under this paragraph (d) shall
be paid within 30 days after the date the Recipient delivers to the applicable
Loan Party a certificate stating the amount of Indemnified Taxes so payable by
such Recipient. Such certificate shall be conclusive of the amount so payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

 

(e)           The Lenders shall severally indemnify the Administrative Agent for
the full amount of any Excluded Taxes payable by the Administrative Agent with
respect to any Loan Document or any payment by or on behalf of either Loan Party
under any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly imposed by
the relevant Governmental Authority, except to the extent that any such amount
or payment is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of the Administrative Agent.  The indemnity under this paragraph
(e) shall be paid within 30 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Excluded Taxes so payable
by the Administrative Agent.  Such certificate shall be conclusive of the amount
so payable absent manifest error.

 

(f)            (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to payments under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.21(f)(ii) and (iii)) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.21.  If any such form or
certification expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event

 

42

--------------------------------------------------------------------------------


 

within 10 days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certificate if it is legally
eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto (or, in the case of a participation holder, on or before the date
such participation is effective hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a new lending
office, duly completed and executed copies of whichever of the following is
applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)           in the case of a Lender (other than a U.S. Person) claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
all other payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)           in the case of a Lender (other than a U.S. Person) for whom
payments under any Loan Document constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the United States, IRS
Form W¬8ECI;

 

(D)          in the case of a Lender (other than a U.S. Person) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)           in the case of a Lender (other than a U.S. Person) that either is
not the beneficial owner of payments made under any Loan Document (including a
participating Lender) or is a partnership (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide the certificate described in
clause (D)(2) of this paragraph (f)(ii) on behalf of such partners; or

 

43

--------------------------------------------------------------------------------


 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  For purposes of
this Section 2.21(f)(iii), FATCA shall include any regulations or official
interpretations thereof.

 

(g)           If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.21 (including additional amounts paid by
either Loan Party pursuant to this Section 2.21), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.21 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid to such Recipient pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Recipient be required to pay any amount to
either Loan Party pursuant to this paragraph (g) if such payment would place
such Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This paragraph
(g) shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to either Loan Party or any other Person.

 

(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.21 shall
survive termination of the Loan Documents and payment of any obligations
thereunder.

 

SECTION 2.22               Termination or Assignment of Commitments under
Certain Circumstances.  In the event that (a) any Lender shall become a
Defaulting Lender, (b) any Lender shall have delivered a notice or certificate
pursuant to Section 2.15 or 2.16, (c) the Borrower shall be required to make
additional payments to any Lender under Section 2.21, or (d) a Lender shall
become a Non-Consenting Lender (as defined below), the Borrower shall have the
right, at its own expense, upon notice to such Lender and the Administrative
Agent, to require

 

44

--------------------------------------------------------------------------------


 

such Lender to transfer and assign without recourse (in accordance with and
subject to the restrictions contained in Section 9.04) all its interests, rights
and obligations under this Agreement (other than any outstanding Competitive
Loans held by it) to an Eligible Assignee which shall assume such obligations;
provided that (i) no such termination or assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority, (ii) the Borrower or
such assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such termination or assignment the
principal of and interest accrued to the date of payment on the Loans (other
than Competitive Loans) made by it hereunder and all other amounts accrued for
its account or owed to it hereunder (other than any outstanding Competitive
Loans held by it), (iii) if such assignee is not a Lender, the Administrative
Agent shall have given its prior written consent to such replacement (which
consent will not be unreasonably withheld) and the Borrower or such financial
institution shall have paid a processing and recordation fee of $3,500 to the
Administrative Agent, (iv) in the case of any assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.21, such assignment will result in a reduction of such compensation or
payments thereafter and (v) the Swingline Lender shall have consented in writing
to such assignment (which consent will not be unreasonably withheld).  A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 9.08 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 2.23               Lending Offices and Lender Certificates; Survival of
Indemnity.  To the extent reasonably possible, each Lender shall designate an
alternate lending office with respect to its Eurodollar Loans and Fixed Rate
Loans to reduce any liability of the Borrower to such Lender under Section 2.15
or to avoid the unavailability of Eurodollar Loans under Section 2.11 or 2.16,
so long as such designation is not disadvantageous to such Lender.  A good faith
certificate of a Lender setting forth a reasonable basis of computation and
allocation of the amount due under Section 2.15 or 2.17 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate.  The obligations of the Borrower
under Sections 2.15, 2.17, 2.21 and 9.05 shall survive the payment of all
amounts due under any Loan Document and the termination of this Agreement.

 

SECTION 2.24               Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.07(a);

 

45

--------------------------------------------------------------------------------


 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.08); provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused and the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

 

(c)           if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages but only to the extent that the aggregate
amount of each non-Defaulting Lender’s Revolving Credit Exposure does not exceed
its Commitment; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent prepay such Swingline Exposure; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

If the Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan unless the Swingline Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Competitive Loans and Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Standby Loans in accordance with its Pro Rata Percentage.

 

46

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as to itself and the Subsidiaries (other
than the Excluded Subsidiary) to each of the Lenders that:

 

SECTION 3.01               Corporate Existence and Standing.  The Borrower and
each Subsidiary is duly organized, validly existing and, where such concept
exists in the relevant jurisdiction of organization, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to have such authority would have a Material Adverse Effect.

 

SECTION 3.02               Authorization and Validity.  Each Loan Party has the
corporate or other organizational, as applicable, power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder (collectively, the “Transactions”). The
Transactions have been duly authorized by all necessary corporate or other
organizational action, and if required, stockholder or other equity holder
action, as applicable. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which either Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or the
Guarantor, enforceable against the Borrower or the Guarantor in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally.

 

SECTION 3.03               No Conflict; Governmental Consent.  None of the
Transactions will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or
(ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, bylaws or other organizational documents or (iii) the provisions
of any indenture, instrument or agreement to which the Borrower or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict therewith or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the property of the Borrower or
any Subsidiary pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof (other than those which
have been obtained or waived), is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

 

SECTION 3.04               Compliance with Laws; Environmental and Safety
Matters.  (a)  The Borrower and each Subsidiary, to the best knowledge and
belief of the Borrower, has complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective properties, in
each case, except to the extent that the failure to comply therewith could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

(b)           The Borrower and each Subsidiary has complied in all respects with
all applicable Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety, in each
case except to the extent that the failure to comply therewith could not, in the
aggregate or individually, be reasonably expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary has received notice of any
material failure so to comply which could reasonably be expected to result in a
Material Adverse Effect.  The Borrower’s and the Subsidiaries’ facilities do not
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto.  The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.05               Financial Statements.  The Borrower has heretofore
furnished to the Lenders its (i) audited consolidated balance sheet and
statements of income, changes in stockholders’ equity and cash flows as of the
end of and for the fiscal year ended December 31, 2009, audited by and
accompanied by the opinion of Deloitte & Touche LLP, an independent registered
public accounting firm and (ii) unaudited consolidated balance sheet and
statements of income, changes in stockholders’ equity and cash flows as of and
for the fiscal quarters ended March 31, 2010 and June 30, 2010.  The financial
statements referred to in clauses (i) and (ii) of this Section 3.05 were
prepared in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations of the Borrower and the
Consolidated Subsidiaries as of such date and for such period (in the case of
unaudited financial statements, subject to normal year-end audit adjustments and
the absence of footnotes). Such balance sheet and the notes thereto, if any,
disclose all material liabilities, direct or contingent, of the Borrower and the
Consolidated Subsidiaries as of the date thereof.

 

SECTION 3.06               No Material Adverse Change.  Except for any Disclosed
Matter, no material adverse change in the business, properties, financial
condition or results of operations of the Borrower and the Consolidated
Subsidiaries has occurred since December 31, 2009.  It is understood that
downgrades or negative pronouncements by rating agencies and volatility in the
capital markets generally shall not in and of themselves be considered material
adverse changes, but that the antecedents or consequences thereof may constitute
such changes (except to the extent the same constitute Disclosed Matters).

 

SECTION 3.07               Subsidiaries.  Schedule 3.07 contains an accurate
list of all the significant joint ventures and all the Subsidiaries, in each
case on and as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective ownership interests held
by the Borrower or other Subsidiaries.

 

48

--------------------------------------------------------------------------------


 

SECTION 3.08               Litigation.  Except for any Disclosed Matter, there
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.09               Material Agreements.  Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.10               [RESERVED].

 

SECTION 3.11               Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company,” required to register as such under the
Investment Company Act of 1940, as amended.

 

SECTION 3.12               Use of Proceeds.  The Borrower will use the proceeds
of the Loans only for working capital and other general corporate purposes of
the Borrower and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 3.13               Taxes.  The Borrower and each Subsidiary have filed
all United States Federal Tax returns, in the case of the Borrower and each
Domestic Subsidiary, and all other Tax returns which are required to be filed
and have paid all Taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any such Subsidiary, including all
Federal and state withholding Taxes and all Taxes required to be paid pursuant
to applicable law, except such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided or in the case of Tax
returns or Taxes (other than Federal Tax returns and Federal taxes) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and the
Consolidated Subsidiaries in respect of any Taxes or other governmental charges
are adequate.

 

SECTION 3.14               Accuracy of Information.  Neither the Confidential
Information Memorandum nor any of the other reports, financial statements,
certificates or other written or formally presented information furnished by or
on behalf of the Borrower or the Guarantor to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (in
each case taken as a whole and as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, as to
financial projections, forecasts or estimates, if any, that have been prepared
by the Borrower and made available to the Administrative Agent, any Lender or
any potential Lender, the Borrower only represents and warrants that such
financial projections, forecasts or estimates have been prepared in good faith
based upon assumptions believed by the

 

49

--------------------------------------------------------------------------------


 

management of the Borrower to be reasonable at the time of preparation (it being
understood such projections, forecasts and estimates are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections, forecasts or
estimates will be realized and the variations therefrom may be material).

 

SECTION 3.15               No Undisclosed Dividend Restrictions.  Except for
restrictions hereunder, and except for restrictions on the payment of dividends
under applicable law, none of the Subsidiaries (other than the Excluded
Subsidiary) is subject to any agreement, amendment or covenant that directly or
indirectly (through the application of financial covenants or otherwise)
restricts the ability of such entity to declare or pay dividends.

 

SECTION 3.16               No Default.  No Default or Event of Default has
occurred and is continuing.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01               Conditions Precedent to Effectiveness.  This
Agreement shall become effective on the date on which:

 

(a)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement shall have been (or shall
be substantially simultaneously) terminated, that all amounts due thereunder
shall have been (or shall be substantially simultaneously) paid in accordance
with its terms and that no Liens exist other than Liens permitted by the terms
of this Agreement or Liens discharged on or prior to the Closing Date pursuant
to a pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.

 

(b)           The Administrative Agent (or its counsel) shall have received
either (i) a counterpart of this Agreement and of the LLC Guarantee signed on
behalf of each party thereto (which may include telecopy or e-mail transmissions
of signed signature pages), or (ii) written evidence reasonably satisfactory to
the Agent (which may include telecopy or e-mail transmissions of signed
signature pages) that this Agreement and of the LLC Guarantee have been signed
on behalf of each party thereto.

 

(c)           The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been submitted to the Borrower at least one Business Day prior to the Closing
Date.

 

(d)           The Administrative Agent shall have received (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date as to which such financial statements are
available and (ii) unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent

 

50

--------------------------------------------------------------------------------


 

to the date of the latest financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.

 

(e)                                  The Administrative Agent shall have
received a legal opinion (addressed to the Administrative Agent and each Lender
party hereto on the Closing Date) from Kirkland & Ellis LLP, counsel to the
Borrower, which opinion shall be reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall have received a legal opinion (addressed
to the Administrative Agent and each Lender party hereto on the Closing Date)
from Kelley A. Howes, General Counsel of the Borrower, or Curt Foust, Assistant
General Counsel of the Borrower, which opinion shall be reasonably satisfactory
to the Administrative Agent.

 

(f)                                   The Administrative Agent shall have
received the following documents and certificates, all in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     A certificate of the Chief Financial
Officer of the Borrower, dated the Closing Date, certifying (A) compliance with
the condition precedent set forth in paragraph (b) of Section 4.02, and (B) the
dollar amount of Long-Term Assets Under Management as of the close of business
on the Business Day immediately preceding the Closing Date and for the 30
Business Days prior thereto;

 

(ii)                                  A copy of the certificate or articles of
incorporation or organization or certificates of formation, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State or similar Governmental Authority; and

 

(iii)                               A certificate of the Secretary or Assistant
Secretary of each Loan Party, dated the Closing Date, certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the Loan Documents to which it is a party
and the transactions contemplated thereby, including, in the case of the
Borrower, the Borrowings hereunder, (C) that the certificate or articles of
incorporation or organization of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to subclause (ii) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate delivered pursuant to this subclause (iii).

 

51

--------------------------------------------------------------------------------


 

SECTION 4.02                                      All Borrowings.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing is
subject to the satisfaction of the following conditions:

 

(a)                                 The Administrative Agent (or in the case of
a Swingline Loan, the Swingline Lender and the Administrative Agent) shall have
received a notice of such Borrowing as required by Section 2.03, 2.04 or 2.05,
as applicable.

 

(b)                                 The representations and warranties set forth
in Article III hereof and in each Loan Document shall be true and correct in all
material respects on and as of the date of, and after giving effect to, such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.

 

(c)                                  At the time of, and immediately after
giving effect to, such Borrowing, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the sum of the Revolving Credit Exposures of
all the Lenders plus the aggregate amount of all Competitive Loans outstanding
at such time shall not exceed the Total Commitment.

 

(d)                                 The Borrower shall be in compliance with
Section 6.07(c) for the period of three consecutive Business Days ending
immediately prior to the date of such Borrowing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.02.  It is understood that this
Section 4.02 shall not apply to a conversion or continuation of any Standby
Borrowing pursuant to Section 2.06.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 5.01                                      Conduct of Business;
Maintenance of Ownership of Subsidiaries and Maintenance of Properties.  (a) 
The Borrower will, and will cause each Subsidiary (other than the Excluded
Subsidiary) to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted; provided that no sale, transfer or disposition of assets (including
by means of a merger) permitted, or other transactions expressly permitted,
under Sections 6.03, 6.04 and 6.05 will be prohibited by this paragraph (a).

 

(b)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to do all things necessary to
remain duly organized, validly existing and, where such concept exists in the
relevant jurisdiction of organization, in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each

 

52

--------------------------------------------------------------------------------


 

jurisdiction in which its business is conducted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect or in
connection with a dissolution, merger, or disposition of a Subsidiary permitted
under Section 6.04.

 

(c)                                  The Borrower will at all times own,
directly or indirectly, at least the Minimum Ownership Percentage of the
outstanding Equity Interests of the Guarantor, free and clear of any Liens on
such Equity Interests, other than statutory Liens applicable to Equity Interests
or Liens arising by operation of the organizational documents or other equity
rights agreements existing as of the Closing Date, which documents or
agreements, if any, shall be disclosed to the Lenders. As used herein, “Minimum
Ownership Percentage” shall mean 95% of the outstanding Equity Interests of the
Guarantor minus the percentage of such outstanding Equity Interests represented
by Equity Interests of the Guarantor awarded from time to time to any officers
or employees of the Borrower or its Subsidiaries under compensation plans of the
Borrower and its Subsidiaries; provided, however, that the aggregate amount of
such awards of Equity Interests of the Guarantor shall not total more than 5% of
the outstanding Equity Interests of the Guarantor.

 

(d)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to do all things necessary, in
the Borrower’s reasonable business judgment, to maintain, preserve, protect and
keep their properties material to the conduct of their businesses (taken as a
whole) in good repair, working order and condition, and make all necessary and
proper repairs, renewals and replacements so that their businesses (taken as a
whole) carried on in connection therewith may be properly conducted in all
material respects at all times, except where the failure to do so would not have
a Material Adverse Effect; provided that no sale, transfer or disposition of
assets (including by means of a merger) permitted under Sections 6.03, 6.04 and
6.05 will be prohibited by this paragraph (d).

 

SECTION 5.02                                      Insurance.  The Borrower will,
and will cause each Subsidiary (other than the Excluded Subsidiary) to,
maintain, with Persons that, to its knowledge, are financially sound and
reputable insurance companies, insurance on all its property in such amounts and
covering such risks as is consistent with sound business practice and customary
with companies engaged in similar lines of business, and the Borrower will
furnish to any Lender (through the Administrative Agent) upon reasonable request
full information as to the insurance carried.

 

SECTION 5.03                                      Compliance with Laws and
Payment of Material Obligations and Taxes.  (a)  The Borrower will, and will
cause each Subsidiary (other than the Excluded Subsidiary) to, comply in all
material respects with all laws (including ERISA and the Fair Labor Standards
Act, as amended), rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if noncompliance therewith could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, pay when due its material
obligations, including all taxes, assessments and governmental charges and
levies upon it or its income, profits or property, except (i) those which are
being contested in good faith by appropriate proceedings and with respect to
which

 

53

--------------------------------------------------------------------------------


 

adequate reserves have been set aside or (ii) where any failure to pay could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04                                      Financial Statements,
Reports, etc.  The Borrower will maintain, for itself and each Subsidiary (other
than the Excluded Subsidiary), a system of accounting established and
administered in accordance with GAAP or IFRS, as applicable, and will furnish to
the Administrative Agent and each Lender (through the Administrative Agent):

 

(a)                                 within 90 days after the end of each of its
fiscal years, its audited consolidated balance sheet and related consolidated
statements of income, changes in stockholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the prior fiscal year, all audited by and accompanied by an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
the Borrower’s independent certified public accountants) audit report certified
by an independent registered public accounting firm of nationally recognized
standing to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and the Consolidated Subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP;

 

(b)                                 within 45 days after the end of each of the
first three quarters of each of its fiscal years, its consolidated balance sheet
and related consolidated statements of income, changes in stockholders’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and the Consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;

 

(c)                                  together with each delivery of financial
statements under clause (a) or (b) of this Section 5.04, a compliance
certificate substantially in the form of Exhibit C signed by a Financial Officer
of the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore delivered under clause (a) or (b) of this Section 5.04 (or,
prior to the first such delivery, referred to in Section 3.05) and, if any such
change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate;

 

(d)                                 as soon as possible and in any event within
10 Business Days after any Responsible Officer of the Borrower knows that
(i) any Reportable Event has occurred with respect to any Plan, (ii) any
Withdrawal Liability has been incurred with respect to any

 

54

--------------------------------------------------------------------------------


 

Multiemployer Plan or (iii) the Borrower or any member of the Controlled Group
has received any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization within the meaning of Title IV of ERISA or in endangered or
critical status within the meaning of Section 305 of ERISA or Section 432 of the
Code, a statement, signed by a Financial Officer of the Borrower, describing
such Reportable Event, Withdrawal Liability or notice and the action which the
Borrower proposes to take with respect thereto;

 

(e)                                  promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower or any Consolidated Subsidiary files with the
Securities and Exchange Commission or financial reports material to the
interests of the Lenders or to the ability of the Borrower to perform its
obligations under the Loan Documents;

 

(g)                                  within 10 Business Days after the end of
each calendar month, a certificate signed by a Financial Officer of the Borrower
certifying as to the dollar amount of Long-Term Assets Under Management as of
the close of business on each Business Day during such month;

 

(h)                                 upon a reasonable request of the
Administrative Agent therefor (and, in any event, no later than 12:00 noon, New
York City time, on the second Business Day following the day of such request), a
certificate signed by a Financial Officer of the Borrower certifying as to the
dollar amount of Long-Term Assets Under Management as of the close of business
on each of the three consecutive Business Days immediately preceding the date of
such request;

 

(i)                                     promptly after Moody’s or S&P shall have
announced a downgrade of the rating in effect for the Index Debt, written notice
of such change; and

 

(j)                                    such other information (including
financial information and any information required by the Patriot Act or any
other “know your customer” or similar laws or regulations) as the Administrative
Agent or any Lender may from time to time reasonably request.

 

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be deemed to
have been delivered (i) when reports containing such financial statements (and
the related audit opinions and certifications) or other materials are posted on
the Borrower’s website on the internet at http://ir.janus.com (or any successor
page identified in a notice given to the Administrative Agent and the Lenders)
or on the SEC’s website on the internet at www.sec.gov and the Borrower has
notified the Administrative Agent (who in turn shall notify the Lenders) that
such reports have been so posted or (ii) when such financial statements, reports
or statements are delivered in accordance with Section 9.17(a).

 

55

--------------------------------------------------------------------------------


 

SECTION 5.05                                      Notices of Material Events. 
Promptly and in any event within five Business Days after a Responsible Officer
of the Borrower becomes aware thereof, the Borrower will give notice in writing
to the Administrative Agent and the Lenders of the occurrence of (a) any Default
or Event of Default or (b) any other development, financial or otherwise, which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.06                                      Books and Records; Access to
Properties and Inspections.  The Borrower will, and will cause each Subsidiary
(other than the Excluded Subsidiary) to, keep proper books and account in which
full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary (other than the Excluded Subsidiary) to, permit the
Administrative Agent and the Lenders to make reasonable inspections during
regular business hours of the properties, corporate books and financial records
of the Borrower or any such Subsidiary, to make reasonable examinations and
copies of the books of accounts and other financial records of the Borrower or
any such Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower or any such Subsidiary with, and to be advised as to the same by, its
respective officers at such reasonable times and intervals as the Lenders may
designate; provided that (a) any inspection by any Lender shall be at such
Lender’s own expense, (b) unless a Default or Event of Default shall have
occurred and be continuing, there shall be no more than two such inspections
during any fiscal year and (c) the Lenders shall coordinate the timing of their
inspections through the Administrative Agent and provide reasonable written
notice thereof.

 

SECTION 5.07                                      Use of Proceeds.  The Borrower
will use the proceeds of the Loans solely for the purposes set forth in
Section 3.12.

 

SECTION 5.08                                      Existing JCIL Share Charge. 
The Borrower shall make commercially reasonable efforts to cause the release of
the Existing JCIL Share Charge to be registered within three Business Days from
the Closing Date.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 6.01                                      Indebtedness of Subsidiaries. 
The Borrower will not permit any Subsidiary (other than the Excluded Subsidiary)
to incur, create or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness incurred to finance the
acquisition, repair or improvement of any fixed or capital assets, including
Capitalized Lease Obligations (and any Replacement Indebtedness in respect
thereof); provided that (i) the principal amount of such Indebtedness

 

56

--------------------------------------------------------------------------------


 

shall not exceed the purchase price of such assets or the cost of such repair or
improvement, (ii) such Indebtedness (and any Replacement Indebtedness in respect
thereof) shall not be secured by any Lien on any assets other than the assets so
acquired, repaired or improved and (iii) the aggregate principal amount of such
Indebtedness and such Replacement Indebtedness, when taken together with the
aggregate principal amount of any Indebtedness incurred under clause (j) of this
Section 6.01, shall not exceed $40,000,000 at any time outstanding;

 

(b)                                 Indebtedness of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) any such Indebtedness owing
by the Guarantor shall be at least pari passu to the Obligations, and (ii) any
such Indebtedness of any Subsidiary other than the Guarantor shall be incurred
in compliance with Section 6.09(b);

 

(c)                                  Indebtedness created under the Loan
Documents;

 

(d)                                 Attributable Debt in connection with any
Sale-Leaseback Transaction permitted pursuant to Section 6.03;

 

(e)                                  Indebtedness of a Person existing at the
time such Person becomes a Subsidiary and any Replacement Indebtedness in
respect thereof; provided that such Indebtedness was not created in
contemplation of or in connection with such Person becoming a Subsidiary;

 

(f)                                   Indebtedness existing on the Closing Date
and set forth on Schedule 6.01 and any Replacement Indebtedness in respect
thereof;

 

(g)                                  Guarantees of Indebtedness permitted under
clauses (a) through (d) of this Section 6.01; provided that such Guarantees
comply with Section 6.09;

 

(h)                                 Indebtedness owed in respect of netting
services, overdraft protections and similar arrangements, in each case incurred
in the ordinary course of business in connection with treasury, depository or
cash management services or in connection with any automated clearing house
transfers of funds;

 

(i)                                     Indebtedness incurred in the ordinary
course of business and arising from agreements or arrangements providing for
workers’ compensation claims, self-insurance obligations, performance, bid,
surety, stay and appeal bonds and other similar types of performance and
completion guarantees or as an account party in respect of letters of credit;
and

 

(j)                                    other Indebtedness of any Subsidiary;
provided that the aggregate principal amount of all Indebtedness incurred under
this clause (j), when taken together with the aggregate principal amount of all
Indebtedness incurred under clause (a) of this Section 6.01, shall not exceed
$40,000,000 at any time outstanding.

 

SECTION 6.02                                      Liens.  The Borrower will not,
and will not permit any Subsidiary (other than the Excluded Subsidiary) to,
create, incur or suffer to exist any Lien in or

 

57

--------------------------------------------------------------------------------


 

on its property (now or hereafter acquired), or on any income or revenues or
rights in respect of any thereof, except:

 

(a)                                 Liens for Taxes on its property if the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings or are
immaterial in amount;

 

(b)                                 Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s, landlords’ and mechanics’ liens and
other similar liens arising in the ordinary course of business that secure
payment of obligations (other than Indebtedness) that are not more than 60 days
past due or that are being contested in good faith by appropriate proceedings;

 

(c)                                  Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;

 

(d)                                 Liens arising out of deposits to secure
leases, trade contracts, statutory obligations, appeal bonds, performance bonds
and other obligations of like nature, in each case arising in the ordinary
course of business;

 

(e)                                  utility easements, rights-of-way,
restrictions, zoning ordinances, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and that do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or the Subsidiaries;

 

(f)                                   Liens existing on the Closing Date and
described in Schedule 6.02, and Liens extending or replacing such Liens;
provided that such Liens (including any such extension or replacement Liens)
(i) secure only those obligations that they secured on the Closing Date and
Replacement Indebtedness in respect thereof and (ii) extend only to the assets
that they encumbered on the Closing Date (or that would have been required to be
so secured pursuant to the terms thereof) (other than a substitution of like
assets);

 

(g)                                  Liens on fixed or capital assets securing
Indebtedness permitted under Section 6.01(a) incurred to finance the
acquisition, repair or improvement of such assets (and any Replacement
Indebtedness in respect thereof); provided that such Liens extend only to such
assets;

 

(h)                                 Liens deemed to exist in connection with
Permitted B Share Transactions; provided that such Liens extend only to B Share
Fees and not to any other assets of the Borrower and the Subsidiaries;

 

(i)                                     Environmental Liens securing clean-up
costs or fines, not in excess of $25,000,000 in aggregate principal amount,
excluding Environmental Liens that are being contested in good faith by
appropriate proceedings and the enforcement of which is stayed;

 

58

--------------------------------------------------------------------------------


 

(j)                                    banker’s liens, rights of setoff or
similar rights and remedies as to deposit accounts or other funds maintained
with depository institutions; provided that such deposit accounts or funds are
not established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Subsidiary in excess of those required by applicable banking regulations;

 

(k)                                 judgment Liens in respect of judgments that
have not resulted in an Event of Default under clause (j) of Article VII;

 

(l)                                     any Lien existing on any property before
the acquisition thereof or existing on any property of any Person that becomes a
Subsidiary after the Closing Date before the time such Person becomes a
Subsidiary, and Liens extending or replacing such Liens; provided that (i) no
such Lien is created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (ii) no such Lien
shall apply to any other property and (iii) no such Lien shall secure
obligations other than the obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and Replacement Indebtedness in respect thereof;

 

(m)                             Liens on the Excluded Securities and the
Excluded Securities Accounts; provided that (i) such Liens secure only
obligations of the Borrower and the Subsidiaries in respect of the Specified
Hedging Agreements and (ii) such Liens extend only to the Excluded Securities
and the Excluded Securities Accounts;

 

(n)                                 Liens in respect of Excess Margin Stock;

 

(o)                                 other Liens securing Indebtedness or other
obligations in an aggregate principal amount that, when taken together with the
aggregate amount of all Attributable Debt in connection with Sale and Leaseback
Transactions permitted under Section 6.03, does not exceed $20,000,000 at any
time outstanding;

 

(p)                                 Liens granted on cash or cash equivalents to
defease Indebtedness of the Borrower or any of its Subsidiaries, provided that
at the time each such Lien is granted, no Loans shall be outstanding;

 

(r)                                    utility and similar deposits made by the
Borrower or its Subsidiaries in the ordinary course of business (consistent with
past practices of such Borrower or Subsidiary);

 

(s)                                   temporary good faith deposits made in
connection with Investments permitted hereunder;

 

(t)                                    temporary Liens in connection with sales,
transfers, leases, assignments or other conveyances or dispositions of
securities permitted under Section 6.04, including (x) Liens on securities
granted or deemed to arise in connection with and as a result of the execution,
delivery or performance of contracts to sell such securities if such sale is
otherwise permitted hereunder, or is required by such contracts to be permitted
hereunder, and (y) rights of first refusal, options or other contractual rights
or obligations to sell, assign or otherwise dispose of any securities or
interest therein, which rights of first refusal, option

 

59

--------------------------------------------------------------------------------


 

or contractual rights are granted in connection with a sale, transfer or other
disposition of securities permitted hereunder;

 

(u)                                 licenses, leases or subleases granted to
third parties not interfering in any material respect with the business of any
Subsidiary or the Borrower; and

 

(q)                                 Liens arising from precautionary Uniform
Commercial Code financing statements regarding operating leases or Capital
Leases permitted under this Agreement.

 

SECTION 6.03                                      Sale and Lease-Back
Transactions.  The Borrower will not, and will not permit any Subsidiary (other
than the Excluded Subsidiary) to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”); provided that
the Borrower or any Subsidiary may enter into any Sale and Leaseback Transaction
if (a) at the time of such transaction no Default or Event of Default shall have
occurred and be continuing, (b) the proceeds from the sale of the subject
property shall be at least equal to its fair market value on the date of such
sale and (c) the aggregate amount of all Attributable Debt in connection with
all Sale and Leaseback Transactions of the Borrower and the Subsidiaries, when
taken together with the aggregate principal amount of all Indebtedness or other
obligations secured by Liens permitted under Section 6.02(o), does not exceed
$20,000,000 at any time outstanding.

 

SECTION 6.04                                      Mergers, Consolidations and
Transfers of Assets.  The Borrower will not, and will not permit any Subsidiary
(other than the Excluded Subsidiary) to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of any of its assets (whether now
owned or hereafter acquired), including any Equity Interests in any Subsidiary,
and will not permit any wholly-owned Subsidiary to issue any additional Equity
Interests in such Subsidiary (other than to the Borrower or any other
Subsidiary); provided that:

 

(a)                                 the Borrower and any Subsidiary may sell or
license assets (including intellectual property) in the ordinary course of
business;

 

(b)                                 the Borrower may sell or transfer assets in
connection with Permitted B Share True Sale Transactions;

 

(c)                                  if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

 

(i)                                     any wholly owned Domestic Subsidiary may
merge into,  consolidate with or liquidate into (or otherwise) the Borrower in a
transaction in which the Borrower is the surviving corporation;

 

(ii)                                  any Subsidiary (“Affected Subsidiary”) may
merge into, consolidate with or liquidate into (or otherwise) any other
Subsidiary (other

 

60

--------------------------------------------------------------------------------


 

than the Excluded Subsidiary) in a transaction in which (x) no Person other than
(A) the Borrower, (B) the Guarantor or (C) the parent of the Affected Subsidiary
which parent is a Subsidiary of the Borrower receives any consideration, (y) if
either of the Affected Subsidiary and such other Subsidiary is the Guarantor,
the surviving Subsidiary is the Guarantor or (z) if either of the Affected
Subsidiary and such other Subsidiary is a wholly owned Subsidiary, the surviving
or resulting Subsidiary is a wholly-owned Subsidiary;

 

(iii)                               the Borrower and the Subsidiaries may sell,
transfer, lease, license or otherwise dispose of assets (other than (A) Equity
Interests in INTECH or Perkins or (B) securities of Stanfield Victoria Funding
LLC (currently known as VFNC Trust)) the Net Proceeds of which do not exceed,
when taken together with the Net Proceeds of all other assets sold, transferred,
leased, licensed or otherwise disposed of on or after the Closing Date pursuant
to this clause (iii), $100,000,000 in the aggregate; and

 

(iv)                              the Borrower and the Subsidiaries may sell,
transfer, lease, license or otherwise dispose of (A) Equity Interests in, or
assets of, INTECH or Perkins and (B) securities of Stanfield Victoria Funding
LLC (currently known as VFNC Trust);

 

(d)                                 the Borrower and the Subsidiaries may
consummate any Sale and Leaseback Transaction permitted under Section 6.03;

 

(e)                                  the Borrower and the Subsidiaries may make
any sale, transfer, lease or other disposition to the Borrower or any
Subsidiary; provided that any such sale, transfer, lease or other disposition
involving a Subsidiary that is not the Guarantor shall be made in compliance
with Sections 6.05 and 6.09;

 

(f)                                    dispositions of non-core assets acquired
in connection with permitted Investments;

 

(g)                                 dispositions of cash and Permitted
Investments in the ordinary course of business;

 

(h)                                 the sale, lease, assignment, transfer or
disposal of Investments in joint ventures required by, or made pursuant to
buy/sell arrangements set forth in joint venture arrangements and similar
binding arrangements; and

 

(i)                                     the Borrower and the Subsidiaries may
make any sales of Excess Margin Stock.

 

SECTION 6.05                                            Transactions with
Affiliates. The Borrower will not, and will not permit any Subsidiary (other
than the Excluded Subsidiary) to, sell or transfer any assets to, or purchase or
acquire any assets from, or otherwise engage in any other transactions (other
than any equity issuance or Restricted Payment) with, any of its Affiliates
(other than the Borrower or any Subsidiary (other than the Excluded
Subsidiary)), except that the Borrower or any Subsidiary

 

61

--------------------------------------------------------------------------------


 

may engage in any of the foregoing transactions at prices and on terms and
conditions which, taken as a whole, are not less favorable to the Borrower or
such Subsidiary than would prevail in an arm’s-length transaction with unrelated
third parties.

 

SECTION 6.06                                            Restrictive Agreements. 
The Borrower will not, and will not permit any Subsidiary (other than the
Excluded Subsidiary) to, enter into, incur or permit to exist any agreement or
other arrangement that, directly or indirectly (through the application of
financial covenants or otherwise), prohibits or restricts the ability of any
Subsidiary (other than the Excluded Subsidiary) to declare and pay dividends or
other distributions with respect to its Equity Interests or to make or repay any
loans or advances to the Borrower or to Guarantee Indebtedness of the Borrower;
provided that the foregoing shall not apply to prohibitions or restrictions (i)
imposed by applicable law or any Loan Document, (ii) contained in agreements
relating to secured Indebtedness or Hedging Agreements permitted hereunder, if
such prohibitions or restrictions apply only to (A) assets other than cash
securing such Indebtedness or Hedging Agreements or (B) cash in an amount not
greater than a customary overcollateralization of the principal amount of such
Indebtedness that has been deposited in a collateral or similar account to cash
collateralize such Indebtedness or Hedging Agreements, (iii) contained in
agreements relating to the sale of a Subsidiary, or a business unit, division,
product line or line of business, that are applicable solely pending such sale,
if such prohibitions or restrictions apply only to the Subsidiary, or the
business unit, division, product line or line of business, that is to be sold
and such sale is permitted hereunder, (iv) contained in any leases, subleases or
licenses, sublicense or serve contracts restricting the assignment thereof, (v)
contained in any agreement in effect on the Closing Date as any such agreement
is in effect on such date, (vi) provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business
restricting the transfer of related joint venture interests, (vii) in connection
with the Indebtedness permitted to be incurred by this Agreement so long as such
prohibitions or restrictions are no more restrictive than this Agreement or
(viii) contained in any agreement in effect at the time a Person became a
Subsidiary or assets are first acquired pursuant to a permitted Investment.

 

SECTION 6.07                                            Certain Financial
Covenants.  The Borrower will not:

 

(a)                                  permit the Leverage Ratio on any date to
exceed 4.00:1.00;

 

(b)                                 permit the Interest Coverage Ratio to be
less than 3.50:1.00 for any period of four fiscal quarters ending after the
Closing Date; and

 

(c)                                  permit Long-Term Assets Under Management to
be less than or equal to the Minimum AUM, on average, for any consecutive
three-Business Day period.

 

SECTION 6.08                                            Margin Stock.  The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, purchase or otherwise acquire Margin Stock if, after giving
effect to any such purchase or acquisition, Margin Stock owned by the Borrower
and the Subsidiaries would represent more than 25% of the assets of the Borrower
and the Subsidiaries on a consolidated basis (valued in accordance with
Regulation U); provided that, subject to Section 6.10, the Borrower may
repurchase its capital stock pursuant to any stock buyback program approved by
the Borrower’s Board of Directors.  For purposes of this Section

 

62

--------------------------------------------------------------------------------


 

6.08, on any date of determination, Margin Stock and the total assets of the
Borrower and the Subsidiaries will be valued in a manner determined by the
Borrower in good faith and consistent with the requirements of Regulation U.

 

SECTION 6.09                                            Investments, Loans,
Advances and Guarantees.  The Borrower will not, and will not permit any
Subsidiary (other than the Excluded Subsidiary) to, purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a Subsidiary prior thereto), make or otherwise permit to exist any Investment in
or, in the case of clause (b) below, purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of:

 

(a)                                  so long as the Borrower shall own any
Equity Interests in Capital Group Partners, Capital Group Partners or any of its
subsidiaries, except that the Borrower may (i) make regularly scheduled payments
of interest and principal in respect of any Indebtedness of the Borrower that
shall have been purchased or otherwise acquired by Capital Group Partners from
third parties prior to the Closing Date and (ii) make Investments in Capital
Group Partners in an aggregate principal amount not to exceed $5,000,000 during
any fiscal year; or

 

(b)                                 any other Person, except:

 

(i)                                     Permitted Investments;

 

(ii)                                  Investments in the Borrower or any
Subsidiary (other than the Excluded Subsidiary); provided that (A) after the
Closing Date, no Subsidiary shall acquire any Equity Interest in the Borrower,
(B) such Subsidiary is a Subsidiary prior to the making of such Investments and
(C) the aggregate amount of such Investments by Loan Parties in Subsidiaries
other than the Guarantor (excluding all such Investments existing on the Closing
Date and set forth on Schedule 6.09) shall not exceed $30,000,000 at any time
outstanding; provided further that (x) no Investment in any Subsidiary other
than the Guarantor may be made in reliance on this clause (ii) at any time that
an Event of Default shall have occurred and be continuing and (y)
notwithstanding the foregoing, the Borrower and the Subsidiaries shall be
permitted to make accounting balance reconciliations through capital
contributions, dividends and loan forgiveness, in each case in the ordinary
course of business and consistent with current cash management practices;

 

(iii)                               Investments in seed financing for
early-stage funds in an aggregate amount not to exceed $250,000,000 (on a cost
basis and not including any amount of investments or co-investments from third
parties in the Borrower or its Subsidiaries’ seed capital program) at any time
outstanding;

 

(iv)                              Investments made with the Net Proceeds from
the issuance, after the Closing Date, of common or preferred stock in the
Borrower;

 

63

--------------------------------------------------------------------------------


 

(v)                                 Investments made as a result of the receipt
of noncash consideration from a sale, transfer, lease or other disposition of
any asset in compliance with Section 6.04;

 

(vi)                              Investments in the form of (A) the Specified
Hedging Agreements; (B) Hedging Agreements entered into to (x) hedge or mitigate
risks to which the Borrower or any Subsidiary has actual exposure (other than in
respect of Equity Interests in or Indebtedness of the Borrower or any
Subsidiary) or (y) effectively cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Borrower or any Subsidiary; (C) any call/put spread Hedging Agreement entered
into in connection with convertible Indebtedness of the Borrower; and (D)
Hedging Agreements entered into in connection with the granting by the Borrower
of long-term incentive awards under its “Mutual Fund Share Investment Plan”,
provided that such Hedging Agreements are entered into in a manner consistent
with past practices;

 

(vii)                           compensation, travel, lodging, business
expenses, attorney’s expenses arising from indemnification and litigation
obligations and similar advances to directors and employees of the Borrower or
any Subsidiary to cover matters that are expected at the time of such advances
to be treated as expenses for accounting purposes and that are made in the
ordinary course of business;

 

(viii)                        the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of, any Person; provided that the aggregate consideration paid therefor,
together with the aggregate consideration paid for any other such purchase or
acquisition consummated after the Closing Date in reliance on this clause (viii)
(including, in each case, Indebtedness assumed in connection therewith) shall
not exceed $50,000,000;

 

(ix)                                (A) purchases of Equity Interests in INTECH
and/or Perkins, in each case in amounts and at prices required pursuant to (x)
operating agreements or similar governing documents of INTECH or Perkins, as the
case may be, in each case as such requirements are in effect on the Closing
Date, (y) employment agreements with officers of INTECH or Perkins, as the case
may be, and (z) any share liquidity or withholding program for employees or
officers of INTECH or Perkins, as the case may be, and (B) other purchases of
Equity Interests in INTECH and/or Perkins so long as, immediately prior to and
after giving effect thereto, no Default shall have occurred and be continuing;

 

(x)                                   Investments in Janus Capital International
Limited made for the sole purpose of enabling Janus Capital International
Limited to meet the minimum capital maintenance requirements applicable to Janus
Capital

 

64

--------------------------------------------------------------------------------


 

International Limited under the rules and regulations of the FSA (and maintain
regulatory capital in excess thereof in an amount not to exceed 50% of such
minimum regulatory capital);

 

(xi)                                Investments of customer cash and customer
securities;

 

(xii)                             trade receivables and prepaid expenses, in
each case arising in the ordinary course of business;

 

(xiii)                          Investments for which the sole consideration
provided is Equity Interests of the Borrower;

 

(xiv)                         Investments in securities received pursuant to any
plan of reorganization, restructuring, workout or similar arrangement or upon
the compromise of any debt created in the ordinary course of business owing to
the Borrower or a Subsidiary, whether through litigation, arbitration or
otherwise; and

 

(xv)                            Investments existing on the Closing Date and set
forth on Schedule 6.09.

 

SECTION 6.10                                            Restricted Payments;
Certain Payments of Indebtedness.  (a)  The Borrower will not, and will not
permit any Subsidiary (other than the Excluded Subsidiary) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:

 

(i)                                     so long as no Default shall have
occurred and be continuing or would result therefrom, the Borrower may declare
and pay dividends or make other distributions (A) with respect to its common
stock (x) in an amount not exceeding $0.04 per share during any fiscal year
(subject to appropriate adjustment for stock splits, stock dividends, share
combinations and similar transactions) or (y) payable in additional Equity
Interests (other than Disqualified Stock) or (B) with respect to its preferred
Equity Interests payable in cash or in additional Equity Interests (other than
Disqualified Stock);

 

(ii)                                  any Subsidiary may declare and pay
dividends or make other Restricted Payments with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, ratably
to the holders of such Equity Interests;

 

(iii)                               in addition to the transactions permitted
under Section 6.09(b)(vii) and so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower and the
Subsidiaries may make (A) Restricted Payments to current or former directors,
officers, employees or consultants of the Borrower and the Subsidiaries pursuant
to and in accordance with long term incentive plans, stock option plans or other
benefit plans or agreements of the Borrower or any Subsidiary (the “Company

 

65

--------------------------------------------------------------------------------


 

Plans”), including in connection with the death or disability of any such
person; provided that the aggregate amount of such Restricted Payments made in
the form of cash since the Closing Date in reliance on this clause (iii) shall
not exceed $25,000,000; or (B) Restricted Payments in the form of an exchange of
outstanding stock options for new stock options pursuant to and in accordance
with the Company Plans;

 

(iv)                              the Borrower may make cash payments in lieu of
the issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower;

 

(v)                                 the Borrower and the Subsidiaries may make
accounting balance reconciliations among themselves through capital
contributions, dividends and loan forgiveness, in each case in the ordinary
course of business and consistent with current cash management practices;

 

(vi)                              so long as, after giving effect to each such
purchase, redemption, retirement, acquisition, cancelation or termination, the
Leverage Ratio (determined as of the end of the fiscal quarter of the Borrower
most recently then ended prior to the date of the consummation thereof and for
which financial statements shall have been delivered pursuant to Section 5.04(a)
or 5.04(b), but giving effect on a pro forma basis to any Indebtedness incurred
in connection with such purchase, redemption, retirement, acquisition,
cancelation or termination) shall not exceed 3.00:1.00, the Borrower or any
Subsidiary, as the case may be, may make Restricted Payments on account of any
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in INTECH and/or Perkins, in each case in amounts and at
prices required pursuant to (A) operating agreements or similar governing
documents of INTECH or Perkins, as the case may be, in each case as such
requirements are in effect on the Closing Date, (B) employment agreements with
officers of INTECH or Perkins, as the case may be, and (C) any share liquidity
or withholding program for employees or officers of INTECH or Perkins, as the
case may be; and

 

(vii)                           the Borrower or any Subsidiary may make any
Restricted Payments; provided that at the time each such Restricted Payment is
made, (A) no Event of Default shall have occurred and be continuing, or would
result therefrom and (B) immediately prior to, and after giving effect to, each
such Restricted Payment, no Loans shall be outstanding.

 

(b)                                 The Borrower will not, and will not permit
any Subsidiary (other than the Excluded Subsidiary) to, pay or make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of

 

66

--------------------------------------------------------------------------------


 

the purchase, redemption, retirement, acquisition, cancelation or termination of
any Indebtedness, except:

 

(i)                                     payments of or in respect of
Indebtedness created under the Loan Documents;

 

(ii)                                  payments of regularly scheduled interest
and fees and regularly scheduled or other mandatory principal payments, in each
case as and when due in respect of any Indebtedness;

 

(iii)                               the refinancing or replacement of
Indebtedness with Replacement Indebtedness to the extent permitted by Section
6.01;

 

(iv)                              payments of Indebtedness that becomes due as a
result of the voluntary sale or transfer of assets in transactions permitted
hereunder;

 

(iv)                              payments of Indebtedness of the Borrower to
any of the Subsidiaries, and payments of Indebtedness owed by the Subsidiaries
to the Borrower or any other Subsidiaries;

 

(v)                                 payments of, or in respect of, Indebtedness
made with Equity Interests (other than Disqualified Stock);

 

(vi)                              payments of Indebtedness made with the Net
Proceeds from the issuance, after the Closing Date, of common or preferred stock
in the Borrower; and

 

(vii)                           other payments of any Indebtedness; provided
that (A) at the time each such payment is made (or irrevocable notice in respect
of such payment is given) no Event of Default shall have occurred and be
continuing, or would result therefrom and (B) immediately prior to, and after
giving effect to each such payment, no Loans shall be outstanding.

 

SECTION 6.11                                            Limitations on Conduct
of Business.  Without limiting Section 5.01(a), the Borrower will not permit any
Subsidiary (other than the Excluded Subsidiary) existing on the Closing Date
(other than the Guarantor and the Excluded Subsidiary) to engage in any business
or line of business or conduct any business activities materially different from
the business, line of business or business activities conducted by such
Subsidiary on the Closing Date.

 

SECTION 6.12                                            Concerning Janus Capital
International Limited.  (a)  In the event that the aggregate amount of the
regulatory capital of Janus Capital International Limited as of the end of any
quarter, determined under the rules and regulations of the FSA, exceeds an
amount equal to 150% of the minimum amount of the regulatory capital required to
be maintained by Janus Capital International Limited as of the end of such
quarter pursuant to such rules and regulations, the Borrower will cause Janus
Capital International Limited to make, within 60 days following the end of such
quarter and to the extent the making thereof is not prohibited by applicable law
or regulation, a dividend, distribution or other Restricted Payment

 

67

--------------------------------------------------------------------------------


 

in cash to Janus International Holding LLC in an amount approximately equal to
the amount of such excess, but only to the extent that such excess is at least
equal to $5,000,000 (or its equivalent in pounds sterling).

 

(b)                                 Notwithstanding anything to the contrary in
Section 6.04 or 6.09(b), at all times on and after the Closing Date the Borrower
shall cause Janus Capital International Limited to be a wholly-owned subsidiary
of Janus International Holding LLC.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the occurrence of any of the following events (“Events of Default”):

 

(a)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary (other than
Excluded Subsidiary) to the Lenders or the Administrative Agent, or any report,
certificate or other written information furnished by the Borrower or any
Subsidiary to the Lenders or the Administrative Agent, in each case under or in
connection with any Loan Document, shall be incorrect in any material respect on
the date as of which made or furnished;

 

(b)                                 nonpayment by the Borrower of principal of
any Loan when due;

 

(c)                                  nonpayment by the Borrower of interest upon
any Loan or of any Fee or other Obligations (other than an amount referred to in
clause (b) above) under any of the Loan Documents within five Business Days
after the same becomes due;

 

(d)                                 the breach by the Borrower of any of the
terms or provisions of Article VI; provided that, solely in the case of Section
6.07(c), such breach shall continue unremedied for a period of 10 days;

 

(e)                                  the breach by the Borrower or the Guarantor
(other than a breach which constitutes an Event of Default under clause (a),
(b), (c) or (d) above) of any of the terms or provisions of this Agreement or
any other Loan Document which is not remedied within 30 days after written
notice from the Administrative Agent or any Lender;

 

(f)                                    the failure of the Borrower or any
Subsidiary (other than the Excluded Subsidiary) to pay any Material Indebtedness
(after giving effect to any cure periods, as applicable); or the occurrence of
any default or any change in control or similar event that under the terms of
any agreement or instrument governing any Material Indebtedness shall cause, or
permit the holder or holders of such Indebtedness or a trustee or other
representative acting on their behalf or, in the case of any Hedging Agreement,
the applicable counterparty, to cause, such Material Indebtedness to become due
prior to its stated maturity, or to require the prepayment, redemption,
repurchase or defeasance thereof prior to its stated maturity or, in the case of
any Hedging Agreement, to cause the early termination thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness;

 

68

--------------------------------------------------------------------------------


 

(g)                                 the Borrower or any Subsidiary (other than
the Excluded Subsidiary) shall (i) have an order for relief entered with respect
to it under the Federal Bankruptcy Code, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make a general
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its property,
(v) institute any proceeding seeking an order for relief under the Federal
Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (g) or (vii) fail to contest in good faith any
appointment or proceeding described in the following clause (h);

 

(h)                                 without the application, approval or consent
of the Borrower or any Subsidiary (other than the Excluded Subsidiary), a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any Subsidiary or any substantial part of its property, or a
proceeding described in subclause (v) of the preceding clause (g) shall be
instituted against the Borrower or any Subsidiary and such appointment shall
continue undischarged or such proceeding shall continue undismissed or unstayed,
in each case, for a period of 60 consecutive days;

 

(i)                                     the Borrower or any Subsidiary shall
fail within 30 days to pay, bond or otherwise discharge any judgment or order
for the payment of money in excess of $25,000,000 (or its equivalent in any
other currency) that is not stayed on appeal or otherwise being appropriately
contested in good faith; provided that any such judgment or order shall not give
rise to an Event of Default under this clause (i) if and so long as (i) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the Borrower or such Subsidiary and a
financially responsible insurer covering full payment of such unsatisfied amount
and (ii) such insurer has not denied coverage of the amount of such judgment or
order;

 

(j)                                     the Unfunded Liabilities of all Plans
shall exceed in the aggregate $25,000,000, or any Reportable Event shall occur
in connection with any Plan that could reasonably be expected to result in
liability of the Borrower or any member of the Controlled Group in an aggregate
amount exceeding $25,0000,000 or any Withdrawal Liability in excess of
$25,000,000 shall be incurred with respect to any Multiemployer Plan or the
Borrower or any member of the Controlled Group has received any notice
concerning the imposition of Withdrawal Liability in excess of $25,000,000 or a
determination that a Multiemployer Plan with respect to which the potential
Withdrawal Liability of the Borrower or any member of the Controlled Group would
exceed $25,000,000 is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or in endangered or critical status,
within the meaning of Section 305 of ERISA or Section 432 of the Code;

 

(k)                                  a Change in Control shall have occurred;

 

69

--------------------------------------------------------------------------------


 

(l)                                     any Loan Document shall cease at any
time to be valid, enforceable or in full force and effect, except in accordance
with the terms thereof, or the Borrower or any Subsidiary shall so assert in
writing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in clause (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

THE AGENT

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement to serve as administrative
agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or

 

70

--------------------------------------------------------------------------------


 

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence, bad
faith or wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer of such Person).
The Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
determination made or action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, after consultation with
the Borrower, and in the absence of a continuing Event of Default, subject to
the Borrower’s consent (not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank, which, in the absence of a continuing Event of
Default, shall be subject to the Borrower’s consent (not to be unreasonably
withheld). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After the
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.05 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Closing Date.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the Total
Commitment shall be terminated, the percentage it holds of the aggregate
outstanding principal amount of the Loans and participations in Swingline Loans)
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (b) to indemnify and hold harmless the Administrative Agent
and any of its Related Parties, on demand, in the amount of such pro rata share,
from and against any and all claims for liabilities, Taxes, obligations, losses,
damages, penalties, actions,

 

72

--------------------------------------------------------------------------------


 

judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it in its
capacity as the Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower; provided
that no Lender shall be liable to the Administrative Agent or any of its Related
Parties for any portion of such claim for liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent that such claim is determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or wilful misconduct of the Administrative Agent or any of its Related Parties.
The obligations of the Lenders under this Article VIII shall survive the payment
of all amounts due under any Loan Document and the termination of this
Agreement.

 

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as an Arranger shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                            Notices.  Except as
otherwise specifically provided for in this Agreement (including, without
limitation, in Sections 5.04 and 9.17), notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed or sent by facsimile transmission or
electronic transmission as follows:

 

(a)                                  if to the Borrower, to it at 151 Detroit
Street, Denver, CO 80206, Attention of Chief Financial Officer (Fax No. (303)
336-4020); with a copy to General Counsel (Fax No. (303) 639-6662);

 

(b)                                 if to the Administrative Agent or the
Swingline Lender, to it at JPMorgan Chase Bank, N.A., 1111 Fannin Street,
10th Floor, Houston, TX 77002, Attn: Maria A. Saez or Shanida Littlejohn (Fax
No. (713) 374-4312) (Email Address: maria.a.saez@jpmchase.com or
shanida.x.littlejohn@jpmchase.com); and

 

(c)                                  if to a Lender, to it at its address (or
fax number) set forth in its Administrative Questionnaire.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic transmission, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this

 

73

--------------------------------------------------------------------------------


 

Section; provided that, unless otherwise specifically provided in Article II,
all notices given under Article II shall be delivered by hand or overnight
courier service or sent by facsimile.

 

SECTION 9.02                                            Survival of Agreement. 
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by or
on behalf of the Administrative Agent or the Lenders, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document (other than contingent indemnification and expense reimbursement
obligations for which no claim has been made) is outstanding and unpaid and so
long as the Commitments have not been terminated.

 

SECTION 9.03                                            Effectiveness.  This
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received copies thereof which, when taken together, bear the signatures of
all the initial Lenders providing the Total Commitment.  Delivery of an executed
signature page of any Loan Document by facsimile transmission or electronic
transmission (PDF) shall be effective as delivery of a manually executed
counterpart thereof.

 

SECTION 9.04                                            Successors and Assigns.
 (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants (to the extent provided in paragraph (e) of this
Section 9.04), the Arrangers and the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Each Lender may assign to one or more
assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Standby Loans at
the time owing to it); provided, however, that (i) each such assignment shall be
to an Eligible Assignee, (ii) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement, (iii) except in the case of an assignment of the entire
remaining amount of the Commitment or Loans (subject to, in the case of
Competitive Loans, the final sentence of this paragraph) the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 and
shall be an integral multiple of $1,000,000, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption and the Lenders party to such Assignment and Assumption shall pay
to the Administrative Agent a processing and recordation fee of $3,500 (except
that no recordation fee shall be required if the assignee is an

 

74

--------------------------------------------------------------------------------


 

Affiliate of the assignor), (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and (vi)
without the prior written consent of the Administrative Agent and, in the
absence of a continuing Event of Default, the Borrower, no assignment shall be
made to a prospective assignee that bears a relationship to the Borrower
described in Section 108(e)(4) of the Code. Upon acceptance and recording
pursuant to paragraph (e) of this Section, from and after the effective date
specified in each Assignment and Assumption, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21 and 9.05,
as well as to any Fees accrued for its account prior to the effective date of
the Assignment and Assumption and not yet paid)). Notwithstanding the foregoing,
any Lender assigning its rights and obligations under this Agreement may retain
any Competitive Loans made by it outstanding at such time, and in such case
shall retain its rights hereunder in respect of any Loans so retained until such
Loans have been repaid in full in accordance with this Agreement.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and, if required, the written consent of
the Borrower, the Administrative Agent and the Swingline Lender to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.

 

(e)                                  (i)  Each Lender may, without the consent
of the Borrower, the Swingline Lender or the Administrative Agent, sell to any
Person (other than the Borrower) that shall have represented to such Lender that
such Person is not (A) an Affiliate of the Borrower or (B) an investment
manager, any investment company or any similar entity that, in each case, is
managed or advised by the Borrower or an Affiliate of the Borrower,
participations in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (w) such Lender’s obligations under this Agreement shall
remain unchanged, (x) such Lender shall remain solely responsible to the other

 

75

--------------------------------------------------------------------------------


 

parties hereto for the performance of such obligations, (y) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement and (z)
without the prior written consent of the Administrative Agent and, in the
absence of a continuing Event of Default, the Borrower, no participation shall
be sold to a prospective participant that bears a relationship to the Borrower
described in Section 108(e)(4) of the Code; provided, however, that the
agreement or instrument pursuant to which such Lender sells a participation may
provide that such Lender will not, without the consent of the participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.08(b).  A participant shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.15, 2.17 and 2.21 to the same
extent as it were a Lender; provided, however, that a participant shall not be
entitled to receive any more than the selling Lender would have received had it
not sold the participation except to the extent such entitlement to receive a
greater payment results from an adoption of or change in law, or in the
interpretation or applicable thereof, that occurs after the participant acquires
the applicable participation.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
record of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
9.04 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.05                                            Expenses; Indemnity. 
(a)  The Borrower agrees to pay all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates in connection with the arrangement and syndication of the
credit facility established hereby, the preparation, execution and delivery of
this Agreement and the other Loan Documents, or incurred by the Administrative
Agent in connection with the administration of  this Agreement and the other
Loan Documents and any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions

 

76

--------------------------------------------------------------------------------


 

hereby contemplated shall be consummated and except for such costs and expenses
incurred after the termination of this Agreement), or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, the other Loan
Documents or the Loans made hereunder, including the reasonable and invoiced
fees, charges and disbursements of Simpson Thacher & Bartlett LLP and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for the Administrative Agent or any
Lender (it being agreed that, notwithstanding anything to the contrary contained
herein, the Borrower shall be responsible for the fees, charges and
disbursements of only one counsel unless, in the good faith judgment of the
Administrative Agent, additional counsel shall be required as a result of any
conflict of interests). The Borrower further agrees that it shall indemnify the
Lenders from and hold them harmless against any documentary Taxes that arise
from or are connected to the execution and delivery of this Agreement or any of
the other Loan Documents.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Arrangers and
each Related Party of any of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
claims, liabilities, losses, damages, costs and expenses (including reasonable
and invoiced counsel fees, charges and disbursements of one counsel selected by
the Administrative Agent for all the Indemnitees, such local counsel as the
Administrative Agent may in good faith deem advisable and, in the event the
Administrative Agent shall have determined that a conflict of interest makes it
inadvisable for a single counsel to represent all the Indemnitees, such
additional counsel as may be required by reason of such conflict), incurred by
or asserted against any Indemnitee arising out of or in connection with (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such claim (whether brought by a Lender or any other Person), liability,
loss, damage, cost or expense is determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from (x) the gross
negligence, bad faith or wilful misconduct of such Indemnitee or (y) disputes
solely among Indemnitees that did not arise out of any act or omission of the
Borrower or its Affiliates; it being understood that, notwithstanding the
foregoing but solely to the extent such indemnification would not be denied
pursuant to clause (x) of this proviso, clause (y) of this proviso shall not
limit the Borrower’s indemnification obligations with respect to any Indemnitee
acting in its capacity as Administrative Agent or Arranger. Each of the parties
hereto also agrees not to assert any claim for special, indirect, consequential
or punitive damages against either Loan Party, the Administrative Agent, any
Arranger, any Lender or any Related Party of any of the foregoing on any theory
of liability, arising out of or otherwise relating to this Agreement, any of the
transactions contemplated herein or the actual or proposed use of proceeds of
the Loans.

 

77

--------------------------------------------------------------------------------


 

(c)                                  The provisions of this Section shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any Lender.  All amounts due
under this Section shall be payable on written demand therefor.

 

SECTION 9.06                                            Right of Setoff.  If an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents due and payable to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such deposits or other obligations may be unmatured.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such setoff and application
made pursuant to the terms hereof.  The rights of each Lender and each Affiliate
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and such Affiliate may have.

 

SECTION 9.07                                            Applicable Law.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08                                            Waivers; Amendment. 
(a)  No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies which they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender directly affected thereby, (ii)
change or extend the Commitment or decrease or

 

78

--------------------------------------------------------------------------------


 

extend the date for payment of the Commitment Fee of any Lender without the
prior written consent of such Lender, (iii) amend or modify the provisions of
this Section or the definition of “Required Lenders” without the prior written
consent of each Lender or (iv) release the Guarantor from the LLC Guarantee, or
limit its liability in respect of the LLC Guarantee, in any case without the
prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent or the Swingline Lender, as the case may
be.  Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (A) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (B) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement; provided that the Borrower may prevent any such amendment from
becoming effective by a notice delivered to the Administrative Agent at any time
prior to such effectiveness, in which case the Commitments of the non-consenting
Lenders will not terminate and their Loans will not be required to be repaid. 
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section and any consent by any Lender pursuant to this Section shall
bind any Person subsequently acquiring a Loan from it.

 

SECTION 9.09                                            Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges which are treated
as interest under applicable law (collectively the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable on the Loans made by such Lender,
together with all Charges payable to such Lender, shall be limited to the
Maximum Rate.

 

SECTION 9.10                                            Entire Agreement.  This
Agreement and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter hereof. Any previous agreement among
the parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents.  Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11                                            WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER

 

79

--------------------------------------------------------------------------------


 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12                                            Severability.  In the
event any one or more of the provisions contained in this Agreement or in any
other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13                                            Counterparts.  This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract.

 

SECTION 9.14                                            Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15                                            Jurisdiction; Consent to
Service of Process.  (a)  Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any other party or its properties in the courts of any
jurisdiction.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

80

--------------------------------------------------------------------------------


 

SECTION 9.16                                            Confidentiality;
Material Non-Public Information.  (a)  Each Lender agrees to keep confidential
and not to disclose (and to cause its officers, directors, employees, agents,
Affiliates and representatives to keep confidential and not to disclose) all
Information (as defined below), except that such Lender shall be permitted to
disclose Information (i) on a confidential basis, to such of its officers,
directors, employees, advisors, agents, Affiliates and representatives as need
to know such Information in connection with the servicing and protection of its
interests in respect of its Loans and Commitments, the Loan Documents and the
Transactions; (ii) to the extent required by applicable laws and regulations or
by any subpoena or similar legal process or requested by any Governmental
Authority having or claiming to have jurisdiction over such Lender (in which
case, except in connection with regulatory examinations or audits or as
otherwise requested by regulatory authorities, such Lender agrees to inform the
Borrower promptly thereof to the extent legally permissible); (iii) to any other
party to this Agreement for purposes directly related to this Agreement or any
other Loan Document; (iv) in connection with any suit or proceeding relating to
this Agreement or any other Loan Document; (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any Subsidiary and its
obligations; (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach by such Lender of this Agreement, (B) is
generated by such Lender or becomes available to such Lender on a
nonconfidential basis from a source other than the Borrower or its Affiliates or
the Administrative Agent, or (C) was available to such Lender on a
nonconfidential basis prior to its disclosure to such Lender by the Borrower or
its Affiliates or the Administrative Agent; or (vii) to the extent the Borrower
shall have consented to such disclosure in writing. As used in this Section,
“Information” shall mean the Confidential Memorandum and any other confidential
materials, documents and information relating to the Borrower that the Borrower
or any of its Affiliates may have furnished or made available or may hereafter
furnish or make available to the Administrative Agent or any Lender in
connection with this Agreement.

 

(b)                                 Each Lender acknowledges that Information
furnished to it pursuant to this Agreement may include material non—public
information concerning the Borrower and its Affiliates or the Borrower’s
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

 

(c)                                  All information, including requests for
waivers and amendments, furnished by any Borrower or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates or the Borrower’s securities. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

 

81

--------------------------------------------------------------------------------


 

(d)                                 Each Transferee shall be deemed, by
accepting any assignment or participation hereunder, to have agreed to be bound
by this Section.

 

SECTION 9.17                                            Electronic
Communications.  (a)  The Borrower hereby agrees that, unless otherwise
requested by the Administrative Agent, it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to Section 5.04(a), (b), (c), (f), (g), (h), (i),
and (j) (the “Communications”) by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format reasonably acceptable to the Administrative Agent to one
or more e-mail addresses as shall be designated by the Administrative Agent from
time to time; provided that any delay or failure to comply with the requirements
of this Section 9.17(a) shall not constitute a Default or an Event of Default
hereunder.

 

(b)                                 Each party hereto agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on IntraLinks or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) (the “Platform”). Nothing in this Section shall prejudice the right of
the Administrative Agent to make the Communications available to the Lenders in
any other manner specified in the Loan Documents.

 

(c)                                  Each Lender agrees that e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in the next paragraph) specifying that Communications have been posted
to the Platform shall constitute effective delivery of such Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (including by electronic communication) from
time to time to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

(d)                                 Each party hereto agrees that any electronic
communication referred to in this Section shall be deemed delivered upon the
posting of a record of such communication (properly addressed to such party at
the e-mail address provided to the Administrative Agent) as “sent” in the e-mail
system of the sending party or, in the case of any such communication to the
Administrative Agent or any Lender, upon the posting of a record of such
communication as “received” in the e-mail system of the Administrative Agent or
any Lender; provided that if such communication is not so received by the
Administrative Agent or a Lender during the normal business hours of the
Administrative Agent or applicable Lender, such communication shall be deemed
delivered at the opening of business on the next Business Day for the
Administrative Agent or applicable Lender.

 

(e)                                  Each party hereto acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Communications and the Platform are provided “as is” and
“as available,” (iii) none of the Administrative Agent, its Affiliates or any of
its Related Parties (collectively, the “JPMorgan Parties”) warrants the adequacy
of the Platform

 

82

--------------------------------------------------------------------------------


 

or the accuracy or completeness of the Communications or the Platform, and each
JPMorgan Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any JPMorgan Party in connection with
any Communications or the Platform.

 

SECTION 9.18                                            Patriot Act.  Each
Lender that is subject to Section 326 of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

SECTION 9.19                                            No Fiduciary
Relationship.  The Borrower, on behalf of itself and the Subsidiaries, agrees
that in connection with all aspects of the Transactions and any communications
in connection therewith, the Borrower, the Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender or any of their Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the 364-Day Competitive Advance and Revolving Credit Facility
Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender and as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the 364-Day Competitive Advance and Revolving Credit Facility
Agreement]

 

--------------------------------------------------------------------------------


 

 

[LENDER], as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

[Signature Page to the 364-Day Competitive Advance and Revolving Credit Facility
Agreement]

 

--------------------------------------------------------------------------------